Exhibit 10.1

 

EXECUTION VERSION

 

 

 

SECURED, SUPER-PRIORITY DEBTOR-IN-POSSESSION

 

CREDIT AND SECURITY AGREEMENT

 

Dated as of January 20, 2009

 

between

 

Apex Silver Mines Limited

 

and

 

Sumitomo Corporation

 

as Lender

 

 

 

--------------------------------------------------------------------------------


 

1.

Definitions; Rules of Interpretation

 

3

 

 

 

 

 

2.

AMOUNT AND TERMS OF THE CREDIT FACILITY

 

3

 

 

 

 

 

 

2.1

The Loan

 

3

 

 

 

 

 

 

2.2

Reserved

 

3

 

 

 

 

 

 

2.3

Payments

 

4

 

 

 

 

 

 

2.4

Right of Set-Off

 

5

 

 

 

 

 

 

2.5

Use of Proceeds

 

5

 

 

 

 

 

 

2.6

Interest Rate

 

6

 

 

 

 

 

 

2.7

Indemnity

 

6

 

 

 

 

 

 

2.8

Single Loan

 

6

 

 

 

 

 

 

2.9

Super-Priority Nature of Obligations and Lender’s Liens

 

7

 

 

 

 

 

 

2.10

Payment of Obligations

 

8

 

 

 

 

 

 

2.11

No Discharge; Survival of Claims

 

9

 

 

 

 

 

 

2.12

Release

 

9

 

 

 

 

 

 

2.13

Waiver of Any Priming Rights

 

9

 

 

 

 

 

 

2.14

Reserved

 

10

 

 

 

 

 

3.

COLLATERAL

 

10

 

 

 

 

 

 

3.1

Security

 

10

 

 

 

 

 

 

3.2

Perfection of Security Interests

 

10

 

 

 

 

 

 

3.3

Cash Collateral Account

 

11

 

 

 

 

 

 

3.4

Rights of Lender

 

11

 

 

 

 

 

 

3.5

Preservation of Collateral

 

11

 

 

 

 

 

 

3.6

Lender’s Appointment as Attorney-in-Fact

 

12

 

 

 

 

 

4.

CONDITIONS PRECEDENT

 

13

 

 

 

 

 

 

4.1

Conditions to the Initial Advance

 

13

 

 

 

 

 

 

4.2

Further Conditions to the Loan

 

14

 

 

 

 

 

5.

REPRESENTATIONS AND WARRANTIES

 

15

 

 

 

 

 

 

5.1

Organization; Powers

 

15

 

 

 

 

 

 

5.2

Authorization; Enforceability

 

15

 

 

 

 

 

 

5.3

Governmental Approvals; No Conflicts

 

15

 

 

 

 

 

 

5.4

Properties

 

16

 

 

 

 

 

 

5.5

Legal Proceedings

 

16

 

 

 

 

 

 

5.6

Compliance with Applicable Laws and Agreements

 

16

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

 

 

Page

 

 

 

 

 

 

5.7

Taxes

 

16

 

 

 

 

 

 

5.8

Disclosure

 

16

 

 

 

 

 

 

5.9

Collateral Documents

 

17

 

 

 

 

 

 

5.10

Reserved

 

17

 

 

 

 

 

 

5.11

MSC Projected Cash Forecast

 

17

 

 

 

 

 

 

5.12

Apex Budget

 

17

 

 

 

 

 

 

5.13

Reorganization Matters

 

18

 

 

 

 

 

6.

FINANCIAL STATEMENTS AND INFORMATION

 

19

 

 

 

 

 

 

6.1

Reports and Notices

 

19

 

 

 

 

 

 

6.2

Communication with Financial Advisors

 

19

 

 

 

 

 

7.

AFFIRMATIVE COVENANTS

 

19

 

 

 

 

 

 

7.1

Disclosure Statement

 

19

 

 

 

 

 

 

7.2

Information Regarding Collateral

 

19

 

 

 

 

 

 

7.3

Existence; Conduct of Business

 

19

 

 

 

 

 

 

7.4

Payment of Obligations

 

20

 

 

 

 

 

 

7.5

Maintenance of Properties

 

20

 

 

 

 

 

 

7.6

Books and Records; Inspection Rights

 

20

 

 

 

 

 

 

7.7

Compliance with Applicable Laws

 

20

 

 

 

 

 

 

7.8

Use of Proceeds

 

20

 

 

 

 

 

 

7.9

Fee Approval and Support Motions

 

20

 

 

 

 

 

 

7.10

Further Assurances

 

20

 

 

 

 

 

 

7.11

Satisfied Liens

 

21

 

 

 

 

 

8.

NEGATIVE COVENANTS

 

21

 

 

 

 

 

 

8.1

Indebtedness and Other Obligations

 

21

 

 

 

 

 

 

8.2

Liens

 

21

 

 

 

 

 

 

8.3

Fundamental Changes

 

22

 

 

 

 

 

 

8.4

Investments, Loans, Advances, Guarantees and Acquisitions

 

22

 

 

 

 

 

 

8.5

Asset Sales

 

23

 

 

 

 

 

 

8.6

Restricted Payments; Certain Payments of Indebtedness

 

23

 

 

 

 

 

 

8.7

Transactions with Affiliates

 

23

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

 

 

Page

 

 

 

 

 

 

8.8

Restrictive Agreements

 

23

 

 

 

 

 

 

8.9

Amendment of Material Documents

 

24

 

 

 

 

 

 

8.10

Additional Subsidiaries

 

24

 

 

 

 

 

 

8.11

Fiscal Year

 

24

 

 

 

 

 

 

8.12

Environmental Laws

 

24

 

 

 

 

 

 

8.13

Repayment of Indebtedness

 

24

 

 

 

 

 

 

8.14

Chapter 11 Claims

 

24

 

 

 

 

 

9.

TERM

 

24

 

 

 

 

 

 

9.1

Termination

 

24

 

 

 

 

 

 

9.2

Survival of Obligations Upon Termination of Financing Arrangements

 

24

 

 

 

 

 

10.

EVENTS OF DEFAULT; RIGHTS AND REMEDIES

 

25

 

 

 

 

 

 

10.1

Events of Default

 

25

 

 

 

 

 

 

10.2

Remedies

 

28

 

 

 

 

 

 

10.3

Waivers by Borrower

 

28

 

 

 

 

 

11.

 

RESERVED

 

29

 

 

 

 

 

12.

SUCCESSORS AND ASSIGNS

 

29

 

 

 

 

 

 

12.1

Successors and Assigns

 

29

 

 

 

 

 

13.

MISCELLANEOUS

 

29

 

 

 

 

 

 

13.1

Complete Agreement; Modification of Agreement

 

29

 

 

 

 

 

 

13.2

Amendments and Waivers

 

29

 

 

 

 

 

 

13.3

No Waiver

 

30

 

 

 

 

 

 

13.4

Remedies

 

30

 

 

 

 

 

 

13.5

Severability

 

30

 

 

 

 

 

 

13.6

Conflict of Terms

 

30

 

 

 

 

 

 

13.7

Confidentiality

 

30

 

 

 

 

 

 

13.8

GOVERNING LAW

 

31

 

 

 

 

 

 

13.9

Notices

 

31

 

 

 

 

 

 

13.10

Section Titles

 

32

 

 

 

 

 

 

13.11

Counterparts

 

32

 

 

 

 

 

 

13.12

WAIVER OF JURY TRIAL

 

32

 

iii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

 

 

Page

 

 

 

 

 

 

13.13

Press Releases and Related Matters

 

32

 

 

 

 

 

 

13.14

Reinstatement

 

32

 

 

 

 

 

 

13.15

Advice of Counsel

 

33

 

 

 

 

 

 

13.16

No Strict Construction

 

33

 

 

 

 

 

 

13.17

Parties Including Trustees; Bankruptcy Court Proceedings

 

33

 

 

 

 

 

 

13.18

USA PATRIOT Act Notice

 

33

 

 

 

 

 

 

13.19

Lender Standstill

 

33

 

iv

--------------------------------------------------------------------------------


 

INDEX OF APPENDICES

 

Annex A (Recitals)

 

–

 

Definitions

Annex B

 

–

 

Closing Checklist

Annex C

 

–

 

Financial Statement Reporting

Annex D

 

–

 

Notice Addresses

Exhibit A

 

–

 

Initial MSC Projected Cash Forecast

Exhibit B

 

–

 

Form of Disbursement Request

Exhibit C

 

–

 

Form of Interim Order

Exhibit D

 

–

 

Form of Final Order

Exhibit E

 

–

 

Form of Compliance Certificate

Exhibit F

 

–

 

Initial Apex Budget

Schedule 3.3

 

–

 

Securities Accounts and Deposit Accounts

Schedule 5.5

 

–

 

Legal Proceedings

Schedule 8.1

 

–

 

Indebtedness Outstanding on the Petition Date

Schedule 8.2

 

–

 

Liens Existing on the Petition Date

Schedule 8.4

 

–

 

Investments Existing on the Petition Date

 

v

--------------------------------------------------------------------------------


 

This SECURED, SUPER-PRIORITY DEBTOR-IN-POSSESSION CREDIT AND SECURITY AGREEMENT
(this “Agreement”), dated as of January 20, 2009 between Apex Silver Mines
Limited (“Apex” or “Borrower”), a corporation organized and existing under the
laws of the Cayman Islands, and Sumitomo Corporation, a corporation organized
and existing under the laws of Japan (the “Lender”).

 

RECITALS

 

WHEREAS, on January 12, 2009 (the “Petition Date”), Borrower commenced a
voluntary proceeding under Case No. 09-10182 (JMP) (the “Chapter 11 Case”), by
filing a voluntary petition for relief under Chapter 11 of the United States
Bankruptcy Code, 11 U.S.C. 101 et seq. (the “Bankruptcy Code”), with the United
States Bankruptcy Court for the Southern District of New York (the “Bankruptcy
Court”).  Borrower continues to operate its business as Debtor-in-Possession
pursuant to Sections 1107(a) and 1108 of the Bankruptcy Code;

 

WHEREAS, Borrower and Lender indirectly own all of the issued and outstanding
Stock or other equity interests of Minera San Cristóbal, S.A. (“MSC”), a
sociedad anónima organized under the laws of Bolivia engaged in the business of
metals mining;

 

WHEREAS, Borrower and Lender indirectly own all of the issued and outstanding
Stock or other equity interests of Apex Metals Marketing GmbH, a Gesellschaft
mit beschränkter Haftung organized under the laws of Switzerland (“AMM”);

 

WHEREAS, Borrower directly owns all of the issued and outstanding Stock or other
equity interests of Apex Luxembourg S.À. R.L., a société à responsabilité
limitée organized under the laws of the Grand Duchy of Luxembourg (“Apex
Luxembourg”);

 

WHEREAS, Borrower indirectly owns all of the issued and outstanding Stock or
other equity interests of Apex Silver Mines Sweden AB, a privat aktiebolag
organized under the laws of the Kingdom of Sweden  (“Apex Sweden”);

 

WHEREAS, Apex Sweden, Apex Luxembourg, SC Minerals Aktiebolag (“SC Minerals”)
and MSC are parties to that certain MSC Shareholders Agreement dated as of
September 25, 2006 (the “MSC Shareholders Agreement”);

 

WHEREAS, Borrower, Lender, Apex Luxembourg, Apex Sweden, Apex Silver Mines
Corporation, ASC Bolivia LDC, Surcursal Bolivia, and SC Minterals are parties to
that certain Purchase and Sale Agreement, dated as of January 12, 2009 (the
“Purchase Agreement”), pursuant to the terms of which Lender and its Affiliates
have agreed to purchase all of Borrower’s indirectly owned Stock and other
equity interests in MSC, AMM and the other assets identified in the Purchase
Agreement (collectively, the “Purchased Properties”) subject to the terms and
conditions set forth in the Purchase Agreement and Bankruptcy Court approval;

 

WHEREAS, Borrower has guaranteed the performance of Borrower’s Affiliates’
obligations under the Purchase Agreement;

 

WHEREAS, Borrower, Lender, the Supporting Senior Lenders (as identified
therein), and certain Supporting Subordinated Noteholders (as identified
therein) are parties to that certain

 

1

--------------------------------------------------------------------------------


 

Plan Support Agreement and accompanying Plan Term Sheet, dated as of January 12,
2009 (the “Plan Support Agreement”);

 

WHEREAS, Borrower has agreed to commence, and seek prompt confirmation of, a
pre-arranged Chapter 11 plan of reorganization upon the terms and subject to the
conditions of the Plan Support Agreement;

 

WHEREAS, prior to the Petition Date, Borrower, from time to time, funded its pro
rata share of MSC’s working capital requirements through intercompany loans to
Apex Luxembourg and Apex Sweden, such intercompany loans ultimately constituting
Shareholder Loans (as such term is defined in the MSC Shareholders Agreement)
from Apex Sweden to MSC;

 

WHEREAS, Borrower has requested that Lender provide a senior secured,
super-priority loan facility to Borrower of Thirty-Five Million Dollars
(U.S.$35,000,000) (the “Commitment”) to be used solely to fund MSC Shareholder
Funding Requests;

 

WHEREAS, Lender is willing to make certain Post-Petition extensions of credit to
Borrower of up to such an amount upon the terms and conditions set forth herein;

 

WHEREAS, Borrower acknowledges that the funding to be provided hereunder is
necessary to preserve the value of Borrower’s indirect interest in MSC and the
other Purchased Properties to be acquired by Sumitomo and its Affiliates under
the Purchase Agreement;

 

WHEREAS, Borrower acknowledges that it will receive substantial direct and
indirect benefits by reason of the making of loans and other financial
accommodations to Borrower as provided in this Agreement;

 

WHEREAS, Borrower has agreed to secure all of its Obligations under the Loan
Documents by granting to Lender a first priority security interest in and Lien
upon substantially all of Borrower’s assets; and

 

WHEREAS, Lender’s willingness to extend financial accommodations to Borrower is
done solely as an accommodation to Borrower and at Borrower’s request and in
furtherance of Borrower’s enterprise.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, and for other good and valuable consideration, the
parties hereto agree as follows:

 

2

--------------------------------------------------------------------------------


 

1.                                      DEFINITIONS; RULES OF INTERPRETATION. 
Capitalized terms used in this Agreement and not otherwise defined, including
terms in the Recitals hereto, shall have the meanings ascribed to them in
Annex A and, for purposes of this Agreement and the other Loan Documents, the
rules of construction set forth in Annex A shall govern.  All Annexes,
Disclosure Schedules, Exhibits and other attachments (collectively,
“Appendices”) hereto, or expressly identified to this Agreement, are
incorporated herein by reference, and taken together with this Agreement, shall
constitute but a single agreement.

 

2.                                      AMOUNT AND TERMS OF THE CREDIT FACILITY.

 

2.1                                 The Loan.

 

(a)                                  Advances.

 

(i)                                     Upon terms and subject to the conditions
hereof, including the provisions of Section 4 below, the Loan shall be available
for disbursement to Borrower in one or more advances (collectively, the
“Advances”).  The Loan may not exceed the Commitment.  The Commitment shall
terminate on the Commitment Termination Date.  Except as otherwise set forth in
Section 2.10, the entire unpaid balance of the Loan and all other non-contingent
Obligations shall be immediately due and payable in full in immediately
available funds on the Commitment Termination Date.

 

(ii)                                  The date the initial Advance is made to
Borrower is herein referred to as the “Initial Disbursement Date” and each date
a subsequent Advance is made to Borrower is herein referred to as a “Subsequent
Disbursement Date.”

 

(iii)                               When Borrower desires an Advance hereunder,
it shall deliver to Lender a disbursement request in the form attached as
Exhibit B (a “Disbursement Request”) specifying the amount of the Advance
requested to be disbursed on the Initial Disbursement Date or Subsequent
Disbursement Date, as applicable (which shall be no less than five (5) Business
Days following the date on which the Disbursement Request is received by Lender,
unless otherwise agreed by Lender); certifying the purpose for which the
proceeds of such Advance will be used, referencing the MSC Projected Cash
Forecast and the line item of the MSC Projected Cash Forecast to which such
Advance relates and attaching a copy of the written request of MSC’s board of
directors for funding from its Stockholders (the “MSC Shareholder Funding
Request”) that are to be partly funded with the proceeds of such Advance.

 

(iv)                              All Advances shall be made on Borrower’s
behalf to an MSC account designated by Borrower.

 

(v)                                 Reliance on Notices.  Lender shall be
entitled to rely upon, and shall be fully protected in relying upon, any
Disbursement Request or similar notice believed by Lender to be genuine, absent
manifest error.  Lender may assume that each Person executing and delivering any
notice in accordance herewith was duly authorized, unless the responsible
individual acting thereon for Lender has actual knowledge to the contrary.

 

2.2                                 Reserved.

 

3

--------------------------------------------------------------------------------


 

2.3                                 Payments.

 

(a)                                  Payments.  Borrower shall make each payment
under this Agreement, unconditionally in full without set-off, withholding or
counterclaim, and except as provided in Section 2.3(b), free and clear of, and
without reduction for or on account of, any present and future taxes or
withholdings, or any liabilities with respect thereto.  Each payment shall be
made not later than 2:00 p.m. (New York time) on the day when due to Lender in
Dollars and in immediately available funds, or such other funds as shall be
separately agreed upon by Borrower and Lender, in accordance with Lender’s
payment instructions.  For purposes of computing interest, all payments shall be
deemed received on the Business Day on which immediately available funds thereof
are received in the Interest Payment Account prior to 2:00 p.m. (New York
time).  Payments received after 2:00 p.m. (New York time) on any Business Day or
on a day that is not a Business Day shall be deemed to have been received on the
following Business Day.

 

(b)                                 Tax Deductions.  Any and all payments by
Borrower under this Agreement shall be made without deduction or withholding for
or on account of any tax, levy, impost, duty or other charge, fee, deduction or
withholding of a similar nature (including any penalty or interest payable in
connection with the failure to pay, or delay in paying, any of these) imposed by
the Cayman Islands or any political subdivision or taxing authority thereof or
therein or any other jurisdiction from or through which Borrower makes payment
hereunder (a “Tax Deduction”) unless a Tax Deduction is required by law.  If a
Tax Deduction is required by law to be made by Borrower, the payment due from
Borrower shall be increased to an amount which (after making any Tax Deduction)
leaves an amount equal to the payment which would have been due if no Tax
Deduction had been required.  Borrower shall make any Tax Deduction under this
Section 2.3(b), and any payment required in connection with that Tax Deduction,
within the time allowed and for the minimum amount required by law; and shall
within 30 days of making either a Tax Deduction or any payment required in
connection with that Tax Deduction, deliver to Lender evidence reasonably
satisfactory to Lender that the Tax Deduction has been made or any appropriate
payment paid to the relevant Governmental Authority (as applicable).

 

(c)                                  Extension.  Whenever any payment hereunder
shall be stated to be due, or whenever any Interest Payment Date or any other
date specified hereunder would otherwise occur, on a day other than a Business
Day, then, except as otherwise provided herein, such payment shall be made, and
such Interest Payment Date or other date shall occur, on the next succeeding
Business Day, and such extension of time shall in such case be included in the
computation of payment of interest hereunder.

 

(d)                                 Application and Allocation of Payments.

 

(i)            All payments by Borrower made under this Agreement whether
consisting of proceeds of Collateral or otherwise and received prior to the
occurrence and continuance of an Event of Default shall be applied to the
Obligations as designated by Borrower.  Any amounts so paid shall not be
available for re-borrowing.

 

(ii)           All payments by Borrower made under this Agreement whether
consisting of proceeds of Collateral or otherwise and received when an Event of
Default has

 

4

--------------------------------------------------------------------------------


 

occurred and is continuing or following the Commitment Termination Date shall be
applied to amounts in the following order:  (1) to Fees and Lender’s expenses
reimbursable hereunder; (2) to interest on the Loan, ratably in proportion to
the interest accrued as to the Loan; (3) to principal payments on the Loan;
(4) to all other Obligations, including expenses of Lender to the extent
reimbursable under Section 2.7; and (5) to Borrower, its successors and assigns,
or as a court of competent jurisdiction may direct.

 

(iii)          After an Event of Default, Lender is authorized to, and at its
sole election may, charge to the Loan balance on behalf of Borrower and cause to
be paid all Fees, expenses, Charges, costs, interest and principal (other than
principal of the Loan) owing by Borrower under this Agreement or any of the
other Loan Documents if and to the extent Borrower fails to pay promptly any
such amounts as and when due.

 

2.4                                 Right of Set-Off.  Upon the occurrence and
during the continuance of any Event of Default, Lender hereby is authorized at
any time and from time to time, without notice to Borrower (any such notice
being expressly waived by Borrower), to set off and apply any obligations or
indebtedness at any time owing by Lender to Borrower against any amounts owed to
it by Borrower under this Agreement now or hereafter existing, irrespective of
whether or not Lender shall have made any demand under this Agreement and
although such Advances may be unmatured.  Lender agrees to promptly notify
Borrower after any such set-off and application made by Lender; provided that
the failure to give such notice shall not affect the validity of such set-off
and application and shall not create any liability of Lender.  The rights of
Lender under this Section 2.4 are in addition to other rights and remedies
(including other rights of set-off) which Lender may have.

 

2.5                                 Use of Proceeds.

 

(a)                                  Advances made shall be used solely to fund
MSC Shareholder Funding Requests and for no other purpose.

 

(b)                                 Borrower shall apply, and shall cause each
of Apex Luxembourg, Apex Sweden and MSC to apply, the proceeds of each Advance
as follows: (A) all such proceeds credited or deemed credited to Borrower shall
be used to fund an intercompany loan to Apex Luxembourg in the amount thereof,
and such proceeds shall thereupon be deemed credited to Apex Luxembourg; (B) all
such proceeds credited or deemed credited to Apex Luxembourg shall be used to
fund an intercompany loan to Apex Sweden in the amount of such proceeds, and
such proceeds shall thereupon be deemed credited to Apex Sweden; (C) all such
proceeds credited or deemed credited to Apex Sweden shall be used to fund Apex
Sweden’s pro-rata share of the MSC Shareholder Funding Request requested by MSC,
and such proceeds shall thereupon be deemed credited to MSC and shall constitute
a Shareholder Loan; and (D) all such proceeds credited or deemed credited to MSC
shall be used solely for working capital purposes in respect of line items set
forth in the MSC Projected Cash Forecast.

 

(c)                                  Absent Lender’s written consent, Borrower,
Apex Luxembourg, Apex Sweden and MSC shall not be permitted to use the proceeds
of any Advance for any other purpose whatsoever.

 

5

--------------------------------------------------------------------------------


 

2.6                                 Interest Rate.

 

(a)                                  The outstanding principal amount of each
Advance shall accrue interest at a rate per annum equal to fifteen percent
(15%).  Interest shall be calculated on the basis of a 360-day year and the
actual number of days elapsed.

 

(b)                                 So long as an Event of Default has occurred
and is continuing, the Advance shall accrue interest on any unpaid principal
from the date such Event of Default occurred until the date the Event of Default
ceased to continue, without the need of demand, at a rate per annum equal at all
times to six percent (6%) per annum in addition to the Interest Rate, which
shall continue to accrue (the “Default Rate”).  Payment of any such interest at
the rate described in the preceding sentence shall not constitute a waiver of
any Event of Default and shall be without prejudice to the right of Lender to
exercise any of its rights and remedies under this Agreement.

 

(c)                                  Notwithstanding anything in this Agreement
to the contrary, the total liability of Borrower for the payment of interest
under this Agreement shall not exceed the applicable limit imposed by the usury
laws of any applicable jurisdiction.  If Lender receives interest in an amount
which exceeds such limit, such excess amount shall be applied instead to the
reduction of the unpaid principal balance and not to the payment of interest, or
at Lender’s election the surplus shall be remitted to Borrower by Lender, and
Borrower hereby agrees to accept such remittance.

 

2.7                                 Indemnity.  Borrower shall indemnify and
hold harmless Lender and its Affiliates, and each such Person’s respective
officers, directors, employees, attorneys, agents and representatives (each, an
“Indemnified Person”), from and against any and all suits, actions, proceedings,
claims, damages, losses, liabilities and expenses (including reasonable
attorneys’ fees and disbursements and other costs of investigation or defense,
including those incurred upon any appeal) that may be instituted or asserted
against or incurred by any such Indemnified Person as a result of the
Obligations and credit having been extended, suspended or terminated under this
Agreement and the other Loan Documents and the administration of such credit,
and any actions or failures to act in connection therewith, including any and
all documented legal costs and expenses arising out of or incurred in connection
with disputes between or among any parties to any of the Loan Documents relating
to the foregoing (collectively, “Indemnified Liabilities”); provided that
Borrower shall not be liable for any indemnification to an Indemnified Person to
the extent that any such suit, action, proceeding, claim, damage, loss,
liability or expense arises from that Indemnified Person’s gross negligence,
willful misconduct or breach of this Agreement, the Interim Order or the Final
Order.  No Indemnified Person shall be responsible or liable to any other party
to the Loan Document (or any successor, assignee or third-party beneficiary of
such Person or any other Person asserting claims derivatively through such
party) for indirect, punitive, exemplary or consequential damages which may be
alleged as a result of the Obligations and credit having been extended,
suspended or terminated under any Loan Document or as a result of any other
transaction contemplated hereunder or thereunder.

 

2.8                                 Single Loan.  The Loan to Borrower and all
of the other Obligations of Borrower arising under this Agreement and the other
Loan Documents shall constitute one general obligation of Borrower secured,
until the Satisfaction Date, by all of the Collateral.

 

6

--------------------------------------------------------------------------------


 

2.9                                 Super-Priority Nature of Obligations and
Lender’s Liens.

 

(a)                                  The priority of Lender’s Liens on the
Collateral shall be set forth in the Interim Order and the Final Order.

 

(b)                                 All Obligations shall constitute
administrative expenses of Borrower in the Chapter 11 Case, with administrative
priority and senior secured status under Sections 364(c) and 364(d) of the
Bankruptcy Code.  Subject to the Carve-Out Amount, such administrative claim
shall have priority over all other costs and expenses of the kinds specified in,
or ordered pursuant to, Sections 105, 326, 328, 330, 331, 503(b), 506(c),
507(a), 507(b), 546(c), 726, 1114 or any other provision of the Bankruptcy Code
or otherwise as set forth in the Interim Order and the Final Order, and shall at
all times be senior to the rights of Borrower, Borrower’s estate, and any
successor trustee or estate representative in the Chapter 11 Case or any
subsequent proceeding or case under the Bankruptcy Code.  The Liens granted to
Lender on the Collateral, and the priorities accorded to the Obligations, shall
have the priority and senior secured status afforded by Sections 364(c) and
364(d)(1) of the Bankruptcy Code (all as more fully set forth in the Interim
Order and Final Order) senior to all claims and interests other than the
Carve-Out Expenses up to the Carve-Out Amount.  The priorities accorded to the
Obligations shall have the priority and senior secured status afforded by
Sections 364(c) and 364(d)(1) of the Bankruptcy Code (all as more fully set
forth in the Interim Order and the Final Order) senior to all claims and
interests other than the Carve-Out Expenses up to the Carve-Out Amount.

 

(c)                                  Lender’s Liens on the Collateral and
Lender’s administrative claims under Sections 364(c)(1) and 364(d) of the
Bankruptcy Code afforded the Obligations shall also have priority over any
claims arising under Section 506(c) of the Bankruptcy Code, provided that
Lender’s Lien on the Collateral owned by Borrower shall be subject and
subordinate to the following (hereafter referred to as the “Carve-Out
Expenses”):  (i) the payment of any unpaid fees payable pursuant to 28 U.S.C. §
1930 (including fees under 28 U.S.C. § 1930(a)(6)) and interest, if any,
(ii) the fees due to the Clerk of the Court, (iii) the actual fees and expenses
incurred by professionals, for the period prior to the occurrence of an Event of
Default (less the unused portion of retainers held by such professionals),
retained by an order of the Court entered pursuant to Sections 327, 328 or 1103
of the Bankruptcy Code (the “Case Professionals”), provided they are within the
amounts set forth in the Apex Budget or permitted by Section 5.12 and are
subsequently allowed by the Bankruptcy Court under Sections 330 and 331 of the
Bankruptcy Code; (iv) the payment of, following the occurrence of any Event of
Default, after which Lender elects not to continue to provide Borrower with the
Loan, or otherwise terminates the Loan, allowed professional fees and
disbursements incurred after such Event of Default or termination by all Case
Professionals in an aggregate amount not to exceed $2,000,000 and an additional
amount not to exceed $20,000 for reasonable fees and expenses incurred by a
trustee under section 726(b) of the Bankruptcy Code, if applicable (the
“Carve-Out Amount”).  No portion of the Carve-Out Amount, any other proceeds of
the Loan, the Collateral or any proceeds thereof, may be used to litigate,
object, contest or challenge in any manner or raise any defenses to the debt or
collateral position of (x) Lender under this Agreement or any other claims
related to this Agreement against Lender or any of the entities owned or
controlled by Lender or its Affiliates or (y) DIP Lender in its capacity as the
holder of the Sumitomo Secured Lender Claim, whether by challenging the
validity, extent, amount, perfection, priority or enforceability of the
indebtedness under this Agreement or the Sumitomo Secured Lender Claim, the
validity,

 

7

--------------------------------------------------------------------------------


 

perfection or priority of any mortgage, security interest or Lien with respect
thereto or any other rights or interests or replacement Liens with respect
thereto or any other rights, claims or interests of Lender (as Lender or as the
holder of the Sumitomo Secured Lender Claim), or by seeking to subordinate or
re-characterize the Loan, the Sumitomo Secured Lender Claim or disallow any
claim, mortgage, security interest or, Lien by asserting any claims or causes of
action, including any actions under Chapter 5 of the Bankruptcy Code, against
Lender or its Affiliates (including in its capacity as holder of the Sumitomo
Secured Lender Claim), or any of their officers, directors, agents or
employees.  In addition, the Carve-Out Amount, any other proceeds of the Loan,
any Collateral and the proceeds thereof, and the Cash Collateral shall not be
used in connection with (1) preventing, hindering or delaying Lender’s
enforcement or realization upon the Collateral or the collateral pledged as
security for the Sumitomo Secured Lender Claim once an Event of Default has
occurred herewith or an event of default under the Financing Documents (as such
term is defined in the Common Security Agreement), (2) selling or otherwise
disposing of the Collateral without the consent of Lender, or (3) incurring
indebtedness senior to Lender’s Liens hereunder other than as permitted in this
Agreement.  Notwithstanding anything to the contrary in this Section 2.9(c), the
Borrower shall be entitled to use up to US$250,000 of the Carve-Out Amount to
pursue any rights or remedies, or take any actions in respect to such rights or
remedies, under the Purchase Agreement provided Borrower is not in contravention
of this Section 2.9(c).  Lender shall not be responsible for the direct payment
or reimbursement of any fees or disbursements of any Case Professionals incurred
in connection with the Chapter 11 Case under any chapter of the Bankruptcy Code,
and nothing herein shall be construed to obligate Lender in any way to pay
compensation to or to reimburse expenses of any Case Professional, or to
guarantee that Borrower have sufficient funds to pay such compensation or
reimbursement.

 

2.10                           Payment of Obligations.  Upon the maturity
(whether by acceleration or otherwise) of any of the Obligations under this
Agreement or any of the other Loan Documents, Lender shall be entitled to
immediate payment of such Obligations without further application to or order of
the Bankruptcy Court; provided, however, (i) if the Commitment Termination Date
occurs as a consequence of the occurrence of the effective date of a plan of
reorganization consented to by Lender under which Lender (or one of is
affiliates) consummates the purchase of the Purchased Properties in accordance
with the Purchase Agreement, Lender shall waive and release payment of all
Advances outstanding at that time, all interest accrued thereon and all Fees and
Charges due and owing Lender at that time and (ii) if the Commitment Termination
Date occurs as a consequence of Borrower’s consummation of an Alternative
Transaction in accordance with the terms and conditions of the Purchase
Agreement, Borrower shall satisfy in full, in immediately available funds, the
Obligations, the Sumitomo Secured Lender Claim, the Break-Up Fee and the
Reimbursement Amount, within two (2) Business Days following the consummation of
such Alternative Transaction.  Borrower agrees to waive any and all claims
against Apex Luxembourg, and shall cause Apex Luxembourg to waive any and all
claims Apex Luxembourg may have against Apex Sweden, for repayment of principal,
accrued interest and any other related obligations outstanding on the
intercompany loans made pursuant to Section 2.5, in the event Lender waives the
payment of all Advances, accrued interest, Fees and Charges as described in this
Section 2.10.  Borrower and Lender expressly acknowledge and agree that the
waiver and release by Lender described in this Section 2.10 shall not extend to
any Shareholder Loans made with the proceeds of any Advance (such Shareholder
Loans shall be included among the Purchased Properties).

 

8

--------------------------------------------------------------------------------


 

2.11                           No Discharge; Survival of Claims.  Borrower
agrees that except as otherwise expressly agreed to by Lender (a) the
Obligations hereunder shall not be discharged by the entry of an order
confirming a plan of reorganization in the Chapter 11 Case (and Borrower
pursuant to Section 1141(d)(4) of the Bankruptcy Code, hereby waives any such
discharge) and (ii) the super-priority administrative claim granted to Lender
pursuant to the Interim Order and Final Order and described in
Section 2.9(b) and the Liens granted to Lender pursuant to the Final Order and
described in Section 2.9(c) shall not be affected in any manner by the entry of
an order confirming a plan of reorganization in the Chapter 11 Case.

 

2.12                           Release.  Borrower hereby acknowledges effective
upon entry of the Final Order, that it has no defense, counterclaim, offset,
recoupment, cross-complaint, claim or demand of any kind or nature whatsoever
that can be asserted to reduce or eliminate all of Borrower’s liability to repay
Lender as provided in this Agreement or to seek affirmative relief or damages of
any kind or nature from Lender (solely in its capacity as Lender under this
Agreement).  Borrower, on behalf of its bankruptcy estate, and on behalf of its
successors, assigns, Subsidiaries and any Affiliates and any Person acting for
and on behalf of, or claiming through them, hereby fully, finally and forever
Releases and discharges Lender and all of Lender’s past and present officers,
directors, servants, agents, attorneys, assigns, heirs, parents, Subsidiaries,
and each Person acting for or on behalf of any of them (collectively, the
“Released Parties”) of and from any and all past or present actions, causes of
action, demands, suits, claims, liabilities, Liens, lawsuits, adverse
consequences, amounts paid in settlement, costs, damages, debts, deficiencies,
diminution in value, disbursements, expenses, losses and other obligations of
any kind or nature whatsoever, whether in law, equity or otherwise (including
those arising under Sections 541 through 550 of the Bankruptcy Code and interest
or other carrying costs, penalties, legal, accounting and other professional
fees and expenses, and incidental, consequential and punitive damages payable to
third parties), whether known or unknown, fixed or contingent, direct, indirect,
or derivative, asserted or unasserted, foreseen or unforeseen, suspected or
unsuspected, against any of the Released Parties, whether held in a Personal or
representative capacity, and which are based on any act, fact, event or omission
or other matter, cause or thing occurring at or from any time prior to and
including the date hereof in any way, directly or indirectly arising out of,
connected with or relating to this Agreement, the Interim Order and the Final
Order; provided, however, that nothing herein shall constitute a release of any
actions, causes of action, demands, suits, claims, lawsuits, losses or other
obligations of any kind or nature whatsoever, whether in law, equity or
otherwise, arising out of, connected with or relating to the Purchase Agreement,
the Management Services Agreement (as defined in the Purchase Agreement), the
Plan Support Agreement or the Sumitomo Secured Lender Claim and the Financing
Documents (as defined in the Common Security Agreement).  Borrower expressly
acknowledges that the release provided for hereunder is in addition to, and
shall not limit in any manner, the releases provided to Lender and Lender’s
Affiliates, including, but not limited to, the releases contemplated by the Plan
Support Agreement, under and in accordance with any plan of reorganization
confirmed in the Chapter 11 Case and the Purchase Agreement.

 

2.13                           Waiver of Any Priming Rights.  Upon the Closing
Date, and for itself and on behalf of its estate, and for so long as any
Obligations shall be outstanding, Borrower hereby irrevocably waives any right,
pursuant to Sections 364(c) or 364(d) of the Bankruptcy Code or otherwise, to
grant any Lien of equal or greater priority than the Liens securing the
Obligations, or to approve a claim of equal or greater priority than the
Obligations.

 

9

--------------------------------------------------------------------------------


 

2.14                           Reserved.

 

3.                                     COLLATERAL

 

3.1                                 Security.  As collateral security for the
prompt and complete payment and performance when due (whether at stated
maturity, by acceleration or otherwise) of the Obligations and to induce Lender
to make the Loan available to Borrower in accordance with the terms hereof,
Borrower hereby assigns, creates, grants, conveys, mortgages, pledges,
hypothecates and transfers to Lender for Lender’s benefit, first priority Liens
(subject to the Carve-Out Amount and the cash collateral (in an amount not to
exceed $550,000) in account number 605039224 maintained by HSBC USA National
Association and pledged by Borrower to secure payment of that certain letter of
credit (and reasonable fees, costs and expenses of issuer) issued in the amount
of $500,000 issued by HSBC Bank USA National Association in favor of HSBC Chile
and corresponding Boleta de Garantia to Antofagasta Railway Company PLC, dated
as of June 25, 2008 and expiring on May 20, 2009, and with the priority
established by the Interim Order and Final Order), in accordance with Sections
364(c) and (d) of the Bankruptcy Code in all right, title and interest of
Borrower in and to (a) any and all Property, assets and things of value of every
kind or type, tangible, intangible, real, personal and fixed, whether now owned
or hereafter acquired and wherever located, including Real Estate (including all
leasehold interests, mineral Leases, and mineral and water rights), the Cash
Collateral Accounts and all other deposit accounts (and all deposits contained
therein), accounts, chattel paper (including electronic chattel paper),
Instruments, documents (including electronic documents of title), all of
Borrower’s rights and claims relating to all deposits and reserves held by
utilities and trade creditors, inventory, equipment, general intangibles
(including payment intangibles, intellectual property, interests in partnerships
and joint ventures (to the extent not prohibited, in which case Lender shall
have a Lien on the proceeds of such interests)), tax refunds, letter of credit
rights, supporting obligations, commercial tort claims, and investment property,
all pursuant to Section 364(c) and (d) of the Bankruptcy Code and, to the extent
not otherwise included, (b) all proceeds of each of the foregoing, and (c) all
accessions to, substitutions and replacements (including any Property repaired,
rebuilt or replaced with casualty insurance proceeds and condemnation awards)
for, and insurance and condemnation proceeds, rents, profits and products of
each of the foregoing (all of the foregoing, the “Collateral”).

 

3.2                                 Perfection of Security Interests.

 

(a)                                  At the reasonable request of Lender and at
Borrower’s expense, Borrower shall (i) execute and deliver to Lender
documentation satisfactory to Lender evidencing the first priority Liens granted
hereby, providing for the perfection of such Liens and evidencing that the
automatic stay provisions of Section 362 of the Bankruptcy Code have been
modified to permit the execution, delivery and filing of such documentation, and
(ii) perform or take any and all steps at any time necessary to perfect,
maintain, protect and enforce Lender’s Lien on the Collateral; provided,
however, that no such documentation shall be required as a condition to the
validity, priority or perfection of any of the Liens created pursuant to this
Agreement which first priority security interests and Liens shall be deemed
valid and properly perfected upon approval by the Bankruptcy Court of the
Interim Order; provided further that no such documentation shall be filed in any
jurisdiction with a mortgage, stamp, intangibles or similar tax.

 

10

--------------------------------------------------------------------------------


 

(b)                                 Until all Obligations have been satisfied
and paid in full in cash by the Borrower and the Commitment shall have
terminated, Lender’s first priority security interest in the Collateral as
security for such obligations shall continue in full force and effect.

 

(c)                                  Notwithstanding the provisions of
Section 3.2(a) hereof, or failure on the part of Borrower or Lender to perfect,
maintain, protect or enforce Lender’s Lien on the Collateral, the Interim Order
or the Final Order, as the case may be, shall automatically, and without further
action by any Person, perfect Lender’s Lien against the Collateral.

 

3.3                                 Cash Collateral Account.  All Cash
Collateral shall be deposited by Borrower into the accounts identified on
Disclosure Schedule 3.3 subject to Lender’s first priority perfected Lien
(collectively, the “Cash Collateral Accounts”).  Such funds shall be held in the
Cash Collateral Accounts until such time as the amounts held therein are applied
by Borrower to pay normal operating expenses consistent with the Apex Budget (or
permitted by Section 5.12), the Interim Order and any Final Order.  So long as
no Event of Default shall have occurred and be continuing, amounts held in the
Cash Collateral Accounts shall be made available to Borrower to pay normal
operating expenses consistent with the Apex Budget (or permitted by
Section 5.12).  During the existence of an Event of Default, Lender may apply
all amounts held in the Cash Collateral Accounts as required by the second
paragraph of Section 2.3(d).  Borrower agrees to use its commercially reasonable
efforts to execute and deliver appropriate Control Agreements in respect of the
Cash Collateral Accounts on or prior to the fifth Business Day after the
effectiveness of the Interim Order or such later time as Lender may agree in its
sole discretion.  Lender agrees not to give any direction to the depositary
banks in respect of the Cash Collateral Accounts except during the existence of
an Event of Default.  Lender agrees to terminate the Control Agreements upon the
Satisfaction Date.  Borrower shall deliver to Lender on Monday of each week, or
more frequently if requested by Lender, copies of account statements for each of
the Cash Collateral Accounts.

 

3.4                                 Rights of Lender.  Lender may at any time on
or after the Commitment Termination Date until the Satisfaction Date, after
three (3) Business Days’ prior written notice to Borrower of its intention to do
so, notify Account Debtors, parties to contracts with Borrower, obligors on
Instruments of Borrower and obligors in respect of chattel paper of Borrower
that the right, title and interest of Borrower in and under such accounts, such
contracts, such Instruments and such chattel paper have been assigned to Lender
and that payments shall be made directly to Lender.  Upon the request of Lender
on or after the Commitment Termination Date and prior to the Satisfaction Date,
Borrower will so notify such Account Debtor, such parties to contracts, obligors
on such Instruments and obligors in respect of such chattel paper.  Upon the
occurrence and during the continuation of a Default or an Event of Default,
Lender may in its own name or in the name of others communicate with such
parties to such accounts, such contracts, such Instruments and such chattel
paper to verify with such Persons to Lender’s satisfaction the existence, amount
and terms of any such accounts, contracts, Instruments or chattel paper.

 

3.5                                 Preservation of Collateral.  Lender shall
not in any way be responsible for the payment of any costs incurred in
connection with preserving or disposing of Collateral pursuant to
Section 506(c) of the Bankruptcy Code, and the Collateral may not be charged for
the incurrence of any such cost.

 

11

--------------------------------------------------------------------------------


 

3.6                                 Lender’s Appointment as Attorney-in-Fact.

 

(a)                                  Borrower hereby irrevocably constitutes and
appoints Lender and any officer of Lender, with full power of substitution, as
its true and lawful attorney-in-fact with full irrevocable power and authority
in the place and stead of Borrower and in the name of Borrower or in Lender’s
own name, from time to time in Lender’s discretion, for the purpose of
collecting the Obligations when due in accordance with the provisions of this
Agreement, to take any and all appropriate action and to execute and deliver any
and all documents and instruments which may be necessary and desirable to
accomplish such purpose, and, without limiting the generality of the foregoing,
hereby gives Lender the power and right, on behalf of Borrower, without notice
to or assent from them, to do the following:

 

(i)            to ask, demand, collect, receive and give acquittances and
receipts for any and all monies due and to become due under any Collateral and,
in the name of Borrower or Lender’s own name or otherwise, to take possession of
and endorse and collect any checks, drafts, notes, acceptances or other
Instruments for the payment of monies due under any Collateral and to file any
claim or to take any other action or proceeding in any court of law or equity or
otherwise deemed appropriate by Lender for the purpose of collecting any and all
monies due under any Collateral whenever payable and to file any claims or to
take any other action or proceeding in any court of law or equity or otherwise
deemed appropriate by Lender for the purpose of collecting any and all such
monies due under any Collateral whenever payable;

 

(ii)           to pay or discharge taxes, Liens, security interests or other
encumbrances levied or placed on or threatened against the Collateral, to effect
any repairs or procure any insurance called for by the terms of this Agreement
and to pay all or any part of the premiums therefor and the costs thereof, in
each case which are not stayed pursuant to the Chapter 11 Case or which are not
being contested in accordance with this Agreement; and

 

(iii)          (A) to direct any party liable for any payment under any of the
Collateral to make payment of any and all monies due, and to become due, and to
become due thereunder, directly to Lender or as Lender shall direct; (B) to
receive payment of and receipt for any and all monies, claims and other amounts
due and to become due at any time in respect of or arising out of any
Collateral; (C) to sign and endorse any invoices, freight or express bills,
bills of lading, storage or warehouse receipts, drafts against Borrower,
assignments, verifications and notices in connection with accounts and other
documents constituting or relating to the Collateral; (D) to commence and
prosecute any suits, actions or proceedings at law or equity in any court of
competent jurisdiction to collect the Collateral or any part thereof and to
enforce any other right in respect of any Collateral; (E) to defend any suit,
action or proceeding brought against Borrower with respect to any Collateral;
(F) to settle, compromise or adjust any suit, action or proceeding described
above and, in connection therewith, to give such discharges or Releases as
Lender may deem appropriate; (G) to license or, to the extent permitted by an
applicable license, sublicense, whether general, special or otherwise, and
whether on an exclusive or non-exclusive basis, any trademark, throughout the
world for such term or terms, on such conditions, and in such manner, as Lender
shall in its sole discretion determine is appropriate to liquidate the
Collateral; and (H) generally to sell, transfer, pledge, make any agreement with
respect to or

 

12

--------------------------------------------------------------------------------


 

otherwise deal with any of the Collateral as fully and completely as though
Lender were the absolute owner thereof for all purposes, and to do, at the
option of Lender and at Borrower’s expense, at any time, or from time to time,
all acts and things which Lender reasonably deems necessary to protect, preserve
or realize upon the Collateral and Lender’s Lien therein, in order to effect the
intent of this Agreement, all as fully and effectively as Borrower might do.

 

(b)                                 Lender agrees that it will forbear from
exercising the power of attorney or any rights granted to it pursuant to this
Section 3.6 until after the Commitment Termination Date and prior to the
Satisfaction Date, or upon the occurrence and during the continuation of an
Event of Default.  Borrower hereby ratifies, to the extent permitted by
Applicable Law, all that said attorneys shall lawfully do or cause to be done by
virtue hereof. The power of attorney granted pursuant to this Section is a power
coupled with an interest and shall be irrevocable until the Obligations are paid
in full in cash and the Commitment has terminated.

 

(c)                                  The powers conferred on Lender hereunder
are solely to protect Lender’s interests in the Collateral and shall not impose
any duty upon Lender to exercise any such powers. Lender shall be accountable
only for amounts that it actually receives as a result of the exercise of such
powers and neither it nor any of its officers, directors, employees or agents
shall be responsible to Borrower for any act or failure to act, except for its
own gross negligence or willful misconduct.

 

(d)                                 Borrower also authorizes Lender, at any time
and from time to time on and after the Commitment Termination Date and prior to
the Satisfaction Date, or upon the occurrence and during the continuation of an
Event of Default, (i) to communicate, in the name of Borrower or in Lender’s own
name (at Lender’s option), with any party to any contract with regard to the
assignment of the right, title and interest of Borrower in and under the
contracts hereunder and other matters relating thereto and (ii) to execute any
endorsements, assignments or other Instruments or conveyance or transfer with
respect to the Collateral.

 

4.                                     CONDITIONS PRECEDENT

 

4.1                                 Conditions to the Initial Advance.  Lender
shall not be obligated to make the Loan on the Initial Disbursement Date or any
Advance on any Subsequent Disbursement Date, until the following conditions have
been satisfied or provided for in a manner satisfactory to Lender, or waived in
writing by Lender:

 

(a)                                  Credit Agreement; Loan Documents.  This
Agreement or counterparts hereof shall have been duly executed by Borrower and
delivered to Lender; and Lender shall have received such other documents,
instruments, and agreements as Lender shall reasonably request in connection
with the transactions contemplated by this Agreement and the other Loan
Documents, including all those listed in the Closing Checklist attached hereto
as Annex B, each in form and substance reasonably satisfactory to Lender.

 

(b)                                 Purchase Agreement.  The Purchase Agreement
shall have been duly executed by Borrower and the other parties thereto (other
than Lender), delivered to Borrower and Lender and the other parties thereto,
and remain in full force and effect.  All documentation

 

13

--------------------------------------------------------------------------------


 

related to the Purchase Agreement, including the Management Services Agreement,
in form and substance acceptable to Lender, shall have been completed.

 

(c)                                  Plan Support Agreement.  The Plan Support
Agreement shall have been executed by Borrower and the other parties thereto
(other than Lender), delivered to Borrower and Lender and the other parties
thereto, and remain in full force and effect.

 

(d)                                 Approvals.  Lender shall have received
(i) satisfactory evidence that Borrower has obtained all required consents and
approvals of all Persons including all requisite Governmental Authorities, in
connection with the filing of the Chapter 11 Case and to the execution, delivery
and performance of this Agreement and the other Loan Documents and the payment
of all fees, costs and expenses associated with all of the foregoing and/or
(ii) an officer’s certificate in form and substance satisfactory to Lender
affirming that no such consents or approvals are required.

 

(e)                                  Bankruptcy Matters.

 

(i)            Interim Order.  Entry by the Bankruptcy Court of the Interim
Order, by no later than five (5) Business Days following the Petition Date, in
form and substance satisfactory to Lender, among other things, (x) approving the
transactions contemplated hereby, (y) granting a perfected security interest in
all Collateral subject only to the Carve-Out Amounts and granting the
Obligations a super-priority administrative claim status, and (z) modifying the
automatic stay to permit the creation and perfection of Lender’s Liens and
automatically vacating the automatic stay to permit enforcement of Lender’s
default-related rights and remedies under this Agreement, the other Loan
Documents and Applicable Law;

 

(ii)           Fee Approval and Support Motions.  Borrower shall have filed the
Fee Approval Motion and the Support Motion (as such terms are defined in the
Purchase Agreement), each in form and substance reasonably satisfactory to the
Lender, and in each case no later than three (3) days after the Petition Date;
and

 

(iii)          Plan of Reorganization.  Borrower shall have filed a plan of
reorganization no later than three (3) days of the Petition Date, which shall be
in form and substance acceptable to Lender.

 

4.2                                 Further Conditions to the Loan.  Except as
otherwise expressly provided herein, Lender shall not be obligated to fund any
Advance if, as of the date thereof:

 

(a)                                  the Advance requested would cause the
aggregate outstanding amount of the Loan to exceed the amount then authorized by
the Interim Order or the Final Order, as the case may be, or any order
modifying, reversing, staying or vacating such order shall have been entered, or
any appeal of such order shall have been timely filed;

 

(b)                                 any representation or warranty by Borrower
contained herein or in any other Loan Document is untrue or incorrect in any
material respect as of such date, except to the extent that such representation
or warranty expressly relates to an earlier date and except for changes therein
expressly permitted or expressly contemplated by this Agreement;

 

14

--------------------------------------------------------------------------------

 


 

(c)                                  any Default or Event of Default has
occurred and is continuing or would result after giving effect to any Advance;

 

(d)                                 a Termination Event (as such term is defined
in the Purchase Agreement) has occurred and is continuing; or

 

(e)                                  (i) the Bankruptcy Court shall not have
entered the Final Order on or before the date that is 30 days after the Petition
Date, (ii) the Bankruptcy Court shall not have entered the Final Order following
the expiration of the Interim Order, (iii) the Interim Order or the Final Order,
as the case may be, shall have been vacated, stayed, reversed, modified or
amended without Lender’s consent or shall otherwise not be in full force and
effect, (iv) a motion for reconsideration of any such order shall have been
timely filed or (v) an appeal of any such order shall have been timely filed and
such order in any respect is the subject of a stay pending appeal.

 

The request for and acceptance by Borrower of the proceeds of any Advance shall
be each deemed to constitute, as of the date thereof, (i) a representation and
warranty by Borrower that the conditions in this Section 4.2 have been
satisfied, and (ii) a reaffirmation by Borrower of the granting and continuance
of Lender’s Liens, pursuant to the Collateral Documents.

 

5.            REPRESENTATIONS AND WARRANTIES

 

To induce Lender to make the Loan, Borrower makes the following representations
and warranties to Lender.  Each of the representations and warranties made
herein are subject to the effect of the filing of the Chapter 11 Case.

 

5.1                                 Organization; Powers.  Borrower is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, subject to the entry by the Bankruptcy Court
of the Interim Order (or the Final Order, when applicable), has all requisite
power and authority to carry on its business as now conducted and, except where
the failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required.

 

5.2                                 Authorization; Enforceability.  Upon the
entry by the Bankruptcy Court of the Interim Order (or the Final Order, when
applicable), the transactions contemplated hereby and by the other Loan
Documents to be entered into by Borrower are within Borrower’s corporate powers
and have been duly authorized by all necessary corporate and, if required,
Stockholder action.  This Agreement has been duly executed and delivered by
Borrower and subject to the entry by the Bankruptcy Court of the Interim Order
(or the Final Order, when applicable) constitutes, and each other Loan Document
to which Borrower is a party, when executed and delivered by Borrower will
constitute, a legal, valid and binding obligation of Borrower, enforceable in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

 

5.3                                 Governmental Approvals; No Conflicts. 
Subject to the entry by the Bankruptcy Court of the Interim Order (or the Final
Order, when applicable), the transactions to be entered

 

15

--------------------------------------------------------------------------------


 

into pursuant to the Loan Documents (a) do not require any consent or approval
of, registration or filing with, or any other action by, any Governmental
Authority, except for such as have been obtained or made and are in full force
and effect and except filings and recordings necessary to perfect Liens created
under the Loan Documents, (b) will not violate any Applicable Law or the
charter, bylaws or other organizational documents of Borrower, (c) will not
violate or result in a default under any indenture, agreement or other
instrument binding upon Borrower or its assets, or give rise to a right
thereunder to require any payment to be made by Borrower, and (d) will not
result in the creation or imposition of any Lien on any asset of Borrower,
except Liens created under the Loan Documents.

 

5.4                                 Properties.

 

(a)                                  Borrower has valid property interests in
full force and effect with respect to all its real and Personal property
material to its business, except for defects which would not reasonably be
expected to have a Material Adverse Effect.

 

(b)                                 Borrower owns, or is licensed to use, all
Intellectual Property material to its business, and the use thereof by Borrower
does not infringe upon the rights of any other Person, except for any such
infringements that, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect.

 

5.5                                 Legal Proceedings.  Other than the Chapter
11 Case or as set forth in Schedule 5.5, there are no Legal Proceedings pending
against or, to the knowledge of Borrower, threatened against or affecting
Borrower (i) as to which there is a reasonable possibility of an adverse
determination and that, if adversely determined, would reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect or
(ii) that involve any of the Loan Documents.

 

5.6                                 Compliance with Applicable Laws and
Agreements.  Borrower is in compliance with all Applicable Law, except where the
failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect.  All material contracts of
Borrower are valid and in full force and effect, and are enforceable by Borrower
in accordance with their terms.  Borrower has not waived any of its material
rights, defenses, setoffs or rights recoupment under any such contracts.

 

5.7                                 Taxes.  Borrower has timely filed or caused
to be filed all tax returns and reports required to have been filed and has paid
or caused to be paid all taxes required to have been paid by it, except
(a) taxes that are being contested in good faith by appropriate proceedings
diligently conducted, for which Borrower has set aside on its books adequate
reserves, or (b) to the extent that the failure to do so would not reasonably be
expected to result in a Material Adverse Effect.

 

5.8                                 Disclosure.  Borrower has disclosed to
Lender all agreements, instruments and corporate or other restrictions to which
Borrower and/or MSC is subject, and all other matters known to any of them,
that, individually or in the aggregate, could reasonably be expected to result
in a Material Adverse Effect.  None of any of the reports, financial statements,
certificates or other information furnished by or on behalf of Borrower to
Lender in connection with the negotiation of this Agreement or any other Loan
Document or delivered hereunder or thereunder

 

16

--------------------------------------------------------------------------------


 

(as modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading in any material respect.

 

5.9                                 Collateral Documents.  The Collateral
Documents create in favor of Lender, a legal, valid and enforceable security
interest in the Collateral and the Collateral Documents constitute the creation
of a fully perfected first priority Lien on, and security interest, in, all
right, title and interest of Borrower in all other Collateral, prior and
superior in right to any other Person, other than in the case of the Carve-Out
Expenses, and the holders of Permitted Encumbrances having priority over the
Lien of Lender by operation of law or under a purchase money arrangement.

 

5.10                           Reserved.

 

5.11                           MSC Projected Cash Forecast.

 

(a)                                  Borrower has prepared and delivered to
Lender an initial thirteen (13) week MSC Projected Cash Forecast, annexed hereto
as Exhibit A.  The initial MSC Projected Cash Forecast has been thoroughly
reviewed by Borrower and its management and sets forth for the periods covered
thereby, among other things, MSC’s projected weekly operating cash receipts and
disbursements for each week commencing with the week ending January 16, 2009
(collectively, the “Projected Information”).  In addition to the initial MSC
Projected Cash Forecast, Borrower shall thereafter deliver to Lender an updated
MSC Projected Cash Forecast on a weekly basis.

 

(b)                                 Borrower hereby confirms, acknowledges and
agrees that the failure to deliver the initial MSC Projected Cash Forecast or
any updated MSC Projected Cash Forecast within the applicable grace period, in
form and substance reasonably satisfactory to Lender, as provided in
Section 5.11(a) hereof, shall constitute an Event of Default.  Notwithstanding
any approval by Lender of the initial MSC Projected Cash Forecast or any
subsequent or amended MSC Projected Cash Forecast, Lender will not, and shall
not be required to, provide any Advances to Borrower pursuant to the MSC
Projected Cash Forecast, but shall only provide the Loan in accordance with the
terms and conditions set forth in this Agreement, the Interim Order and the
Final Order.  Lender is relying upon Borrower’s delivery of, and compliance
with, the MSC Projected Cash Forecast in accordance with this Section 5.11 in
determining to enter into the Post-Petition financing arrangements provided for
herein.

 

5.12                           Apex Budget.

 

(a)                                  Borrower has prepared and delivered to
Lender an initial thirteen (13) week Apex Budget, annexed hereto as Exhibit F. 
The initial Apex Budget has been thoroughly reviewed by Borrower and its
management and sets forth for the periods covered thereby, among other things,
Apex’s projected weekly operating cash receipts and disbursements for each week
commencing with the week ending January 16, 2009.  In addition to the initial
Apex Budget, Borrower shall thereafter deliver to Lender updates to the Apex
Budget on a weekly basis (the “Budget Report”).

 

17

--------------------------------------------------------------------------------


 

(b)                                 The Budget Report shall show (i) the actual
receipts and disbursements of the Borrower during the period from the initial
Apex Budget or the preceding Budget Report; and (ii) a comparison of the actual
receipts and disbursements for the Borrower to the receipts and disbursements
shown in the Apex Budget both for the preceding reporting period and on a
cumulative basis for the period from the Petition Date through the last day of
the reporting period in each of the categories set forth in the Apex Budget.

 

(c)                                  Borrower hereby confirms, acknowledges and
agrees that (i) the failure to deliver any Apex Budget or any Budget Report
within the applicable grace period, in form and substance reasonably
satisfactory to Lender, as provided in this Section 5.12, or (ii) a variance
from the aggregate amount of expenditures set forth in the Apex Budget that
exceeds twenty percent (20%) on a cumulative basis from the Closing Date until
the date of the most recently delivered Apex Budget or Budget Report, shall
constitute an Event of Default.  Notwithstanding any approval by Lender of the
initial Apex Budget or any subsequent or amended Apex Budget, Lender will not,
and shall not be required to, provide any further Advances to Borrower.  Lender
is relying upon Borrower’s delivery of, and compliance with, the Apex Budget in
accordance with this Section 5.12 in determining to enter into the Post-Petition
financing arrangements provided for herein.

 

5.13                           Reorganization Matters.

 

(a)                                  The Chapter 11 Case was commenced on the
Petition Date in accordance with Applicable Law and proper notice thereof and
the proper notice for (x) the motion seeking approval of the Loan Documents and
the Interim Order and Final Order, (y) the hearing for the approval of the
Interim Order, and (z) the hearing for the approval of the Final Order has been
or will be given.  Borrower shall give, on a timely basis as specified in the
Interim Order or the Final Order, as applicable, all notices required to be
given to all parties specified in the Interim Order or Final Order, as
applicable.

 

(b)                                 After the entry of the Interim Order, and
pursuant to and to the extent permitted in the Interim Order and the Final
Order, the Obligations will constitute allowed administrative expense claims in
the Chapter 11 Case having priority over all administrative expense claims and
unsecured claims against Borrower now existing or hereafter arising, of any kind
whatsoever, including all administrative expense claims of the kind specified in
Sections 105, 326, 330, 331, 503(b), 506(c), 507(a), 507(b), 546(c), 726, 1114
or any other provision of the Bankruptcy Code or otherwise, as provided under
Section 364(c)(1) of the Bankruptcy Code, subject, as to priority only to the
Carve-Out Expenses as set forth in the Interim Order and the Final Order.

 

(c)                                  After the entry of the Interim Order and
pursuant to and to the extent provided in the Interim Order and the Final Order,
the Obligations will be secured by a valid and perfected Lien on all Collateral,
subject, as to priority, only to the Carve-Out Expenses up to the Carve-Out
Amount as set forth in the Interim Order and the Final Order.

 

(d)                                 The Interim Order (with respect to the
period prior to entry of the Final Order) or the Final Order (with respect to
the period on and after entry of the Final Order), as the

 

18

--------------------------------------------------------------------------------


 

case may be, is in full force and effect has not been reversed, stayed, modified
or amended (without the express written consent of Lender).

 

(e)                                  Notwithstanding the provisions of
Section 362 of the Bankruptcy Code, and subject to the applicable provisions of
the Interim Order or Final Order, as the case may be, upon the maturity (whether
by acceleration or otherwise) of any of the Obligations, Lender shall be
entitled to immediate payment of such Obligations and to enforce the remedies
provided for hereunder or under Applicable Law, without further application to
or order by the Bankruptcy Court.

 

6.                                     FINANCIAL STATEMENTS AND INFORMATION

 

6.1                                 Reports and Notices.  Borrower hereby agrees
that from and after the Closing Date and until the Satisfaction Date, it shall
deliver to Lender the financial statements, notices and other information at the
times, to the Persons and in the manner set forth in Annex C.

 

6.2                                 Communication with Financial Advisors. 
Borrower authorizes Lender to communicate directly with Borrower’s financial
advisors, investment bankers and consultants, and authorizes and shall instruct
those financial advisors, investment bankers and consultants to communicate to
Lender information relating to Borrower with respect to the business, results of
operations and financial condition of Borrower.

 

7.            AFFIRMATIVE COVENANTS

 

Borrower agrees that from and after the date hereof and until the Satisfaction
Date:

 

7.1                                 Disclosure Statement.  Borrower shall file a
disclosure statement with the Bankruptcy Court by January 20, 2009, which shall
be, in form and substance, reasonably satisfactory to the Lender.

 

7.2                                 Information Regarding Collateral.  Borrower
will furnish to Lender prompt written notice of any change (i) in Borrower’s
corporate name or in any trade name used to identify it in the conduct of its
business or in the ownership of its properties, (ii) in the location of
Borrower’s chief executive office, its principal place of business, any office
in which it maintains books or records relating to Collateral owned by it or any
office or facility at which Collateral owned by it is located (including the
establishment of any such new office or facility), (iii) in Borrower’s corporate
structure or jurisdiction of organization, or (iv) in Borrower’s Federal
Taxpayer Identification Number or organizational identification number assigned
to it by its jurisdiction of organization.  Borrower also agrees to promptly
notify Lender if any material portion of the Collateral is damaged or destroyed.

 

7.3                                 Existence; Conduct of Business.  Except as
occasioned by the Chapter 11 Case, Borrower will do or cause to be done all
things necessary to comply with its respective Governing Documents, and to
preserve, renew and keep in full force and effect its (a) legal existence and
(b) at all times as may be necessary to effectuate the Sale Transaction, the
rights, Licenses, permits, privileges, franchises, Patents, Copyrights,
Trademarks and trade names material to the conduct of its business or the
business of its Subsidiaries.

 

19

--------------------------------------------------------------------------------


 

7.4                                 Payment of Obligations.  Borrower will pay
its Post-Petition Indebtedness and other obligations in accordance with the Apex
Budget and as permitted by Section 5.12.

 

7.5                                 Maintenance of Properties.  Borrower will
keep and maintain all property material to the conduct of its business in good
working order and condition, ordinary wear and tear, casualty and condemnation
each excepted.

 

7.6                                 Books and Records; Inspection Rights. 
Borrower shall cause MSC to keep proper books of record and account consistent
with past practices previously disclosed to Lender and in which full, true and
correct entries are made of all dealings and transactions in relation to its
business and activities, including its dealings and transactions with its
Subsidiaries.  Borrower will and will cause MSC to permit any representatives
designated by Lender to visit and inspect its and MSC’s properties, to examine
and make extracts from its and MSC’s books and records, and to discuss its and
MSC’s affairs, finances and condition with its officers and independent
accountants, all at such reasonable times during normal business hours and as
often as reasonably requested.

 

7.7                                 Compliance with Applicable Laws.  Borrower
will comply with all laws, rules, regulations and orders of any Governmental
Authority applicable to it or its property, except where the failure to do so,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect.

 

7.8                                 Use of Proceeds.  The proceeds of the Loan
made hereunder will be used only as set forth in Section 2.5.  No part of the
proceeds of the Loan will be used, whether directly or indirectly, for any
purpose that entails a violation of any of the Regulations of the Federal
Reserve Board, including Regulations U and X.

 

7.9                                 Fee Approval and Support Motions.  The
Bankruptcy Court shall have entered orders (a) approving the Fee Approval Motion
within ten (10) days of the Petition Date or such later date that the Bankruptcy
Court holds a hearing to consider approval of the Fee Approval Motion, which
shall, in no event be later than twenty (20) days following the Petition Date,
and (b) approving the Support Motion (x) on an interim basis within ten
(10) days of the Petition Date and (y) on a final basis within twenty (20) days
of the Petition Date, in each case, in form and substance reasonably acceptable
to Lender.

 

7.10                           Further Assurances.

 

(a)                                  Borrower will execute any and all further
documents, financing statements, agreements and instruments, and take all such
further actions (including the filing and recording of financing statements and
other documents), that may be required under any Applicable Law, or which Lender
may reasonably request, to effectuate the transactions contemplated by the Loan
Documents or to grant, preserve, protect or perfect the Liens created or
intended to be created by the Collateral Documents or the validity or priority
of any such Lien, all at the expense of Borrower.  Borrower also agrees to
provide to Lender, from time to time upon request, evidence reasonably
satisfactory to Lender as to the perfection and priority of the Liens created or
intended to be created by the Collateral Documents, including periodic Lien
searches as deemed necessary by Lender in its reasonable discretion.

 

20

--------------------------------------------------------------------------------


 

(b)                                 If any material assets are acquired by
Borrower after the Closing Date (other than assets constituting Collateral
hereunder that become subject to the Lien of Lender upon acquisition thereof),
Borrower will notify Lender thereof, and Borrower will cause such assets to be
subjected to a Lien securing the Obligations and will take such actions as shall
be necessary or reasonably requested by Lender to grant and perfect such Liens,
including actions described in paragraph (a) of this Section 7.10, all at the
expense of Borrower.

 

7.11                           Satisfied Liens.  Borrower will use its
commercially reasonable efforts to take such steps as are necessary to cause any
existing financing statement, mortgage, deed of trust or similar instrument
evidencing a security interest or lien securing obligations which have been paid
or otherwise satisfied in full to be terminated, released or discharged as
appropriate, including making written requests for appropriate instruments of
termination or release from the relevant secured parties or collateral agent. 
Borrower will provide copies of any such terminations or releases to Lender.

 

8.                                     NEGATIVE COVENANTS

 

Borrower agrees that from and after the date hereof until the Satisfaction Date:

 

8.1                                 Indebtedness and Other Obligations.

 

(a)                                  Borrower will not create, incur, assume or
permit to exist any Post-Petition Indebtedness, except:

 

(i)            Indebtedness created under the Loan Documents;

 

(ii)           Indebtedness which may be deemed to exist as of the date hereof,
pursuant to any guaranties, performance, surety, statutory appeal or similar
obligations incurred in the ordinary course of business;

 

(iii)          Upon prior notice to Lender, Indebtedness incurred to finance
insurance premiums and owing to the applicable insurance company providing the
applicable policy; and

 

(iv)          other unsecured Indebtedness at any time outstanding in the
ordinary course of business.

 

Furthermore, no Indebtedness under clauses (ii), (iii) or (iv) shall be
permitted to have an administrative expense claim status under the Bankruptcy
Code senior to or pari passu with the super-priority administrative expense
claims of Lender, as set forth herein and in the Interim Order and the Final
Order.

 

8.2                                 Liens.  Borrower will not create, incur,
assume or permit to exist any Lien on any property or asset now owned or
hereafter acquired by it, or assign or sell any income or revenues (including
accounts receivable) or rights in respect of any thereof, except:

 

(a)                                  Liens created under the Loan Documents;

 

21

--------------------------------------------------------------------------------


 

(b)           Permitted Encumbrances;

 

(c)           Intentionally deleted.

 

(d)           Liens securing Indebtedness permitted by
Section 8.1(a)(iii) (solely with respect to such insurance policies and the
proceeds thereof);

 

(e)           Liens in the nature of the right of setoff in favor of
counterparties (including depositories) to contractual agreements with the
Borrower in the ordinary course of business; and

 

(f)            any Lien on any property or asset of Borrower set forth in
Schedule 8.2, provided that (i) such Lien shall not apply to any other property
or asset of Borrower and (ii) such Lien shall secure only those obligations that
it secures as of the Petition Date, and extensions, renewals and replacements
thereof that do not increase the outstanding principal amount thereof.

 

8.3                                 Fundamental Changes.

 

(a)                                  Borrower will not merge into or consolidate
with any other Person, or permit any other Person to merge into or consolidate
with it, or liquidate or dissolve.

 

(b)                                 Borrower will not engage to any material
extent in any business other than businesses of the type conducted by Borrower
on the date of execution of this Agreement and businesses reasonably related,
ancillary or complementary thereto.

 

8.4                                 Investments, Loans, Advances, Guarantees and
Acquisitions.  Borrower will not purchase, hold or acquire (including pursuant
to any merger with any Person) any Stock, evidences of Indebtedness or other
securities (including any option, warrant or other right to acquire any of the
foregoing) of, make or permit to exist any loans or advances to, guarantee any
obligations of, or make or permit to exist any Investment or any other interest
in, any other Person, or purchase or otherwise acquire (in one transaction or a
series of transactions) any assets of any other Person constituting a business
unit, except:

 

(a)                                  Investments existing on the Closing Date,
and set forth on Schedule 8.4;

 

(b)                                 Investments made in Apex Luxembourg and Apex
Sweden pursuant to this Agreement (the proceeds of which Investments Apex Sweden
and Apex Luxembourg shall use in accordance with Section 2.5);

 

(c)                                  Investments received in connection with the
bankruptcy or reorganization of, or settlement of delinquent accounts and
disputes with, customers and suppliers, in each case in the ordinary course of
business;

 

(d)                                 Loans or advances to employees for the
purpose of travel, entertainment or relocation in the ordinary course of
business;

 

22

--------------------------------------------------------------------------------


 

(e)           Investments in Borrower and its Subsidiaries in accordance with
the Apex Budget and as permitted by Section 5.12;

 

(f)            Cash Equivalents; and

 

(g)           Investments consisting of auction-rate securities made in the
ordinary course of business consistent with past practice.

 

8.5           Asset Sales.  Borrower will not sell, transfer, lease or otherwise
dispose of any asset, including any Stock or other ownership interest, except
sales pursuant to or in connection with the Purchase Agreement and disposition
of Investments permitted by Section 8.4(e) or (f) in the ordinary course of
business.

 

8.6           Restricted Payments; Certain Payments of Indebtedness.

 

(a)           Borrower will not declare or make, or agree to pay or make,
directly or indirectly, any Restricted Payment.

 

(b)           Borrower will not make or agree to pay or make, directly or
indirectly, any payment or other distribution (whether in cash securities or
other property) of or in respect of any Indebtedness, or any payment or other
distribution (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any Indebtedness
(Pre-Petition or otherwise), except:

 

(i)            payment of regularly scheduled interest, principal payments and
other charges, as and when due in respect to any Post-Petition Indebtedness
permitted hereunder;

 

(ii)           refinancings of Indebtedness described in clause (i), above, to
the extent permitted by Section 8.1; and

 

(iii)          without duplication, payments permitted pursuant to the MSC
Projected Cash Forecast and the Apex Budget.

 

8.7           Transactions with Affiliates.  Borrower will not sell, lease or
otherwise transfer any property or assets to, or purchase, lease or otherwise
acquire any property or assets from, or otherwise engage in any other
transactions with, any of its Affiliates, except (a)  transactions in the
ordinary course of business that are at prices and on terms and conditions not
less favorable to Borrower than could be obtained on an arm’s-length basis from
unrelated third parties, (b) transactions expressly contemplated by this
Agreement, (c) compensation arrangements for directors, officers and other
employees of Borrower entered into in the ordinary course of business, and
(d) transactions permitted under the Purchase Agreement.

 

8.8           Restrictive Agreements.  Borrower will not directly or indirectly,
enter into, incur or permit to exist any agreement or other arrangement that
prohibits, restricts or imposes any condition upon the ability of Borrower to
create, incur or permit to exist any Lien upon any of its property or assets in
favor of Lender, as additional collateral for the Obligations, or otherwise,

 

23

--------------------------------------------------------------------------------


 

except as provided for herein below, provided that (i) the foregoing shall not
apply to restrictions and conditions imposed by Applicable Law or by any Loan
Document, (ii) the foregoing shall not apply to restrictions or conditions
imposed by any agreement relating to secured Indebtedness permitted by this
Agreement if such restrictions or conditions apply only to the property or
assets securing such Indebtedness and (iii) the foregoing shall not apply to
customary provisions in Leases restricting the assignment or subleasing thereof.

 

8.9           Amendment of Material Documents.  Borrower will not terminate,
amend, modify or waive any of its rights under (a) its Governing Documents,
(b) any Leases the termination of which would result in a Material Adverse
Effect), or (c) any other instruments, documents or agreements to the extent
that such termination, amendment, modification or waiver of any such instrument,
document or agreement would be adverse to the interests of Lender.

 

8.10         Additional Subsidiaries.  Borrower will not create any additional
Subsidiary except as permitted by the Plan Support Agreement.

 

8.11         Fiscal Year.  Borrower shall not change its fiscal year without
furnishing prior written notice to Lender.

 

8.12         Environmental Laws.  Borrower shall not (a) fail to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, or (b) become subject to
any Environmental Liability, which, in either event, is reasonably likely to
have a Material Adverse Effect.

 

8.13         Repayment of Indebtedness.  Except pursuant to a confirmed
reorganization plan and except as specifically permitted hereunder, Borrower
shall not, without the prior written consent of Lender or pursuant to an order
of the Bankruptcy Court after notice and hearing, make any payment or transfer
with respect to any Lien or Indebtedness incurred or arising prior to the filing
of the Chapter 11 Case that is subject to the automatic stay provisions of the
Bankruptcy Code whether by way of “adequate protection” under the Bankruptcy
Code or otherwise.

 

8.14         Chapter 11 Claims.  Borrower shall not incur, create, assume,
suffer to exist or permit any other superpriority administrative claim which is
pari passu with or senior to the claims of Lender against Borrower.

 

9.             TERM

 

9.1           Termination.  The Commitment contemplated hereby shall be
available to Borrower until the Commitment Termination Date, and the Loan and
all other Obligations shall be automatically due and payable in full on such
date except as otherwise provided for in Section 2.10.

 

9.2           Survival of Obligations Upon Termination of Financing
Arrangements.  Except as otherwise expressly provided for in the Loan Documents,
no termination or cancellation (regardless of cause or procedure) of any
Commitment under this Agreement shall in any way affect or impair the
obligations, duties and liabilities of Borrower or the rights of Lender relating
to any unpaid portion of the Loan or any other Obligations, due or not due,
liquidated, contingent or unliquidated, or any

 

24

--------------------------------------------------------------------------------


 

transaction or event occurring prior to such termination, or any transaction or
event, the performance of which is required after the Commitment Termination
Date.  Except as otherwise expressly provided herein or in any other Loan
Document, all undertakings, agreements, covenants, warranties and
representations of or binding upon Borrower, and all rights of Lender, all as
contained in the Loan Documents, shall not terminate or expire, but rather shall
survive any such termination or cancellation and shall continue in full force
and effect until the Satisfaction Date; provided that the provisions of
Section 13, the payment obligations under Section 2.10, and Borrower’s
indemnities contained in the Loan Documents shall survive the Satisfaction Date.

 

10.          EVENTS OF DEFAULT; RIGHTS AND REMEDIES

 

10.1         Events of Default.  Notwithstanding the provisions of Section 362
of the Bankruptcy Code and without notice, application or motion to, hearing
before, or order of the Bankruptcy Court or any notice to Borrower, and subject
to Section 10.2(b), the occurrence of any one or more of the following events
(regardless of the reason therefor) shall constitute an “Event of Default”
hereunder:

 

(a)           Borrower (i) fails to make any payment of principal of, or
interest on, Fees owing in respect of, the Loan or any of the other Obligations
within three (3) Business Days of when due and payable, or (ii) fails to pay or
reimburse Lender for any expense reimbursable hereunder or under any other Loan
Document within five (5) days following Lender’s demand for such reimbursement
or payment of expenses.

 

(b)           Borrower fails or neglects to perform, keep or observe (i) any of
the provisions of Sections 2.5, 2.7, 2.9, 2.11, 2.12, 2.13, 3.1, 3.2, 3.3, 5.11,
5.12, 7.1, 7.2, 7.3(a), 7.6, 7.7, 7.8, 7.9, 7.10 or 8. and the same shall remain
unremedied for five (5) Business Days or more.

 

(c)           Borrower fails or neglects to perform, keep or observe any other
provision of this Agreement or of any of the other Loan Documents (other than
any provision embodied in or covered by any other clause of this Section 10.1)
in any material respect and the same shall remain unremedied for ten (10) days
or more.

 

(d)           Except for defaults occasioned by the filing of the Chapter 11
Case and defaults resulting from obligations with respect to which the
Bankruptcy Code prohibits Borrower from complying or permits Borrower not to
comply, a default or breach occurs under any other agreement, document or
instrument in respect of Indebtedness in a principal amount exceeding $50,000
entered into either (x) Pre-Petition and which is affirmed after the Petition
Date or is not subject to the automatic stay provisions of Section 362 of the
Bankruptcy Code, or (y) Post-Petition, to which Borrower is a party that is not
cured within any applicable grace period therefor.

 

(e)           Any material provision of any Loan Document for any reason ceases
to be valid, binding and enforceable in accordance with its terms (or Borrower
shall challenge the enforceability of any Loan Document or shall assert in
writing, or engage in any action or inaction based on any such assertion, that
any provision of any of the Loan Documents has ceased to be or otherwise is not
valid, binding and enforceable in accordance with its terms), or

 

25

--------------------------------------------------------------------------------


 

any Lien created under any Loan Document ceases to be a valid and perfected
first-priority Lien (except as otherwise permitted herein or therein) in any of
the Collateral purported to be covered thereby.

 

(f)            Any Change in Control of Borrower occurs.

 

(g)           The occurrence of any uninsured loss to any material portion of
the Collateral.

 

(h)           The occurrence of any of the following in the Chapter 11 Case:

 

(i)            the bringing of a motion, or the execution of a written
agreement, or the filing of any plan of reorganization or disclosure statement
attendant thereto by Borrower in the Chapter 11 Case:  (w) to obtain additional
financing under Section 364(c) or (d) of the Bankruptcy Code not otherwise
permitted pursuant to this Agreement; (x) to grant any Lien other than Permitted
Encumbrances upon or affecting any Collateral; (y) except as provided in the
Interim or Final Order, as the case may be, to use Cash Collateral of Lender
under Section 363(c) of the Bankruptcy Code without the prior written consent of
Lender; or (z) any other action or actions materially adverse to Lender or its
rights and remedies hereunder or their interest in the Collateral;

 

(ii)           the filing by Borrower of any plan of reorganization or
disclosure statement attendant thereto, or any direct or indirect amendment to
such plan or disclosure statement, by Borrower or any other Person to which
Lender does not consent or the entry of any order terminating Borrower’s
exclusive rights to file a plan of reorganization;

 

(iii)          the entry of an order in the Chapter 11 Case confirming a plan or
plans of reorganization that do not contain a provision for termination of the
Commitments and repayment in full in cash of all of the Obligations under this
Agreement, the Sumitomo Secured Lender Claim, and Lender’s Break-Up Fee and
Reimbursement Amount, on or before the effective date of any such plan except as
otherwise agreed to by Lender;

 

(iv)          the entry of an order amending, supplementing, staying, vacating
or otherwise modifying the Loan Documents or the Interim Order or the Final
Order without the written consent of Lender or the filing of a motion for
reconsideration with respect to the Interim Order or the Final Order;

 

(v)           the Interim Order is not entered on or before five (5) days after
the Petition Date;

 

(vi)          the Final Order is not entered on or before thirty (30) days after
the Petition Date;

 

(vii)         the payment of, or application for authority to pay, any
Pre-Petition claim without Lender’s prior written consent unless otherwise
permitted under this Agreement;

 

26

--------------------------------------------------------------------------------


 

(viii)        the allowance of any claim or claims under Section 506(c) of the
Bankruptcy Code or otherwise against Lender or any of the Collateral;

 

(ix)           the appointment of an interim or permanent trustee in the
Chapter 11 Case or the appointment of a receiver or an examiner in the Chapter
11 Case;

 

(x)            the dismissal of the Chapter 11 Case, or the conversion of the
Chapter 11 Case from one under Chapter 11 to one under Chapter 7 of the
Bankruptcy Code or Borrower shall file a motion or other pleading seeking the
dismissal of the Chapter 11 Case under Section 1112 of the Bankruptcy Code or
otherwise;

 

(xi)           the entry of an order by the Bankruptcy Court granting relief
from or modifying the automatic stay of Section 362 of the Bankruptcy Code
(x) to allow any creditor to execute upon or enforce a Lien on any Collateral,
or (y) with respect to any Lien of or the granting of any Lien on any Collateral
to any state or local environmental or regulatory agency or authority, which in
either case would have a Material Adverse Effect;

 

(xii)          the commencement of a suit or action against Lender and, as to
any suit or action brought by any Person other than Borrower, officer or
employee of Borrower, the continuation thereof without dismissal for thirty (30)
days after service thereof on Lender, that asserts or seeks by or on behalf of 
Borrower, the U.S. Environmental Protection Agency, any state environmental
protection or health and safety agency, any official committee in the Chapter 11
Case or any other party in interest in the Chapter 11 Case, a claim or any legal
or equitable remedy that would (a) have the effect of subordinating (x) any or
all of the Obligations or Liens of Lender under the Loan Documents to any other
claim or (y) the Sumitomo Secured Lender Claim to any other claim or challenging
Lender’s security interest in the collateral securing the Sumitomo Secured
Lender Claim, or (b) have a material adverse effect on the rights and remedies
of Lender under any Loan Document or the collectability of all or any portion of
the Obligations;

 

(xiii)         the entry of an order in the Chapter 11 Case avoiding or
requiring repayment of any portion of the payments made on account of the
Obligations owing under this Agreement or the other Loan Documents;

 

(xiv)        the failure of Borrower to perform any of its obligations under the
Interim Order, the Final Order or the Fee Approval Order (as such term is
defined in the Purchase Agreement);

 

(xv)         the Purchase Agreement is terminated by either party thereto for
any reason; and

 

(xvi)        the entry of an order in the Chapter 11 Case granting (i) any other
super-priority administrative claim or (ii) Lien equal or superior to that
granted to Lender, other than the Carve-Out Expenses, in each case as set forth
in the Interim Order and the Final Order.

 

27

--------------------------------------------------------------------------------


 

10.2         Remedies.

 

(a)           If any Event of Default has occurred and is continuing, Lender
may, notwithstanding the provisions of Section 362 of the Bankruptcy Code,
without any application, motion or notice to, hearing before, or order from, the
Bankruptcy Court, subject to the Interim Order and the Final Order, suspend the
Loan facility with respect to additional Advances, whereupon any additional
Advances shall be made or incurred in Lender’s sole discretion so long as such
Default or Event of Default is continuing.  If any Event of Default has occurred
and is continuing, Lender may, notwithstanding the provisions of Section 362 of
the Bankruptcy Code, without any application, motion or notice to, hearing
before, or order from, the Bankruptcy Court, except as otherwise expressly
provided herein, increase the rate of interest applicable to the Loan to the
Default Rate.

 

(b)           If any Event of Default has occurred and is continuing, Lender
may, notwithstanding the provisions of Section 362 of the Bankruptcy Code,
without any application, motion or notice to, hearing before, or order from, the
Bankruptcy Court:  (i) terminate the Loan facility with respect to further
Advances; (ii) reduce the Commitment from time to time; (iii) declare all or any
portion of the Obligations, including all or any portion of the Loan to be
forthwith due and payable, all without presentment, demand, protest or further
notice of any kind, all of which are expressly waived by Borrower; or
(iv) exercise any rights and remedies provided to Lender under the Loan
Documents or at law or equity, including all remedies provided under the Code;
and pursuant to the Interim Order and the Final Order, the automatic stay of
Section 362 of the Bankruptcy Code shall be modified and vacated to permit
Lender to exercise its remedies under this Agreement and the Loan Documents,
without further notice, application or motion to, hearing before, or order from,
the Bankruptcy Court, provided, however, notwithstanding anything to the
contrary contained herein, that Lender shall be permitted to exercise any remedy
in the nature of a liquidation of, or foreclosure on, any interest of Borrower
in the Collateral only upon five (5) Business Days’ prior written notice to
Borrower, counsel approved by the Bankruptcy Court for any Committee appointed
in the Chapter 11 Case and the United States Trustee and as set forth in the
Interim Order or the Final Order (when applicable).  Upon the occurrence of an
Event of Default and the exercise by Lender of its rights and remedies under
this Agreement and the other Loan Documents, Borrower shall use commercially
reasonable efforts to assist Lender in effecting a sale or other disposition of
the Collateral upon such terms as are reasonably acceptable to Lender.

 

10.3         Waivers by Borrower.  Except as otherwise provided for in this
Agreement or by Applicable Law, Borrower waives:  (a) presentment, demand and
protest and notice of presentment, dishonor, notice of intent to accelerate,
notice of acceleration, protest, default, nonpayment, maturity, release,
compromise, settlement, extension or renewal of any or all commercial paper,
accounts, contract rights, documents, Instruments, chattel paper and guaranties
at any time held by Lender on which Borrower may in any way be liable, and
hereby ratifies and confirms whatever Lender may do in this regard, (b) all
rights to notice and a hearing prior to Lender’s taking possession or control
of, or to Lender’s replevy, attachment or levy upon, the Collateral or any bond
or security that might be required by any court prior to allowing Lender to
exercise any of its remedies, and (c) the benefit of all valuation, appraisal,
marshaling and exemption laws.

 

28

--------------------------------------------------------------------------------


 

11.          RESERVED

 

12.          SUCCESSORS AND ASSIGNS

 

12.1         Successors and Assigns.  This Agreement and the other Loan
Documents shall be binding on and shall inure to the benefit of Borrower, Lender
and their respective successors and assigns (including, in the case of Borrower,
a Debtor-in-Possession on behalf of Borrower), except as otherwise provided
herein or therein.  Neither Borrower nor Lender may assign, transfer,
hypothecate or otherwise convey its rights, benefits, obligations or duties
hereunder or under any of the other Loan Documents without the prior express
written consent of the other party.  Any such purported assignment, transfer,
hypothecation or other conveyance by Borrower or Lender without the prior
express written consent of the other party shall be void.  The terms and
provisions of this Agreement are for the purpose of defining the relative rights
and obligations of Borrower and Lender with respect to the transactions
contemplated hereby and no Person shall be a third-party beneficiary of any of
the terms and provisions of this Agreement or any of the other Loan Documents.

 

13.          MISCELLANEOUS

 

13.1         Complete Agreement; Modification of Agreement.  The Loan Documents
and the Purchase Agreement constitute the complete agreement between the parties
with respect to the subject matter thereof and may not be modified, altered or
amended except as set forth in Section 13.2.  Any letter of intent, commitment
letter, fee letter or confidentiality agreement, if any, between Borrower and
Lender or any of their respective Affiliates, predating this Agreement and
relating to a financing of substantially similar form, purpose or effect (other
than the Working Capital Loan Agreement, which shall remain in full force and
effect unaffected by this Agreement or the other Loan Documents), shall be
superseded by this Agreement.

 

13.2         Amendments and Waivers.

 

(a)           Except for actions expressly permitted to be taken by Lender, no
amendment, modification, termination or waiver of any provision of this
Agreement or any other Loan Document, or any consent to any departure by
Borrower therefrom, shall in any event be effective unless the same shall be in
writing and signed by Lender and Borrower.

 

(b)           Each amendment, modification, termination or waiver shall be
effective only in the specific instance and for the specific purpose for which
it was given.  No amendment, modification, termination or waiver shall be
required for Lender to take additional Collateral pursuant to any Loan
Document.  No notice to or demand on Borrower in any case shall entitle Borrower
to any other or further notice or demand in similar or other circumstances.

 

(c)           Upon payment in full in cash and performance of all of the
Obligations (other than indemnification Obligations), termination of the
Commitments and a release of all claims against Lender, and so long as no suits,
actions, proceedings or claims are pending or threatened against any Indemnified
Person asserting any damages, losses or liabilities that are Indemnified
Liabilities, Lender shall deliver to Borrower termination statements, mortgage
Releases and other documents necessary or appropriate to evidence the
termination of the Liens securing payment of the Obligations.

 

29

--------------------------------------------------------------------------------


 

13.3         No Waiver.  Lender’s failure, at any time or times, to require
strict performance by Borrower of any provision of this Agreement or any other
Loan Document shall not waive, affect or diminish any right of Lender thereafter
to demand strict compliance and performance herewith or therewith.  Any
suspension or waiver of an Event of Default shall not suspend, waive or affect
any other Event of Default whether the same is prior or subsequent thereto and
whether the same or of a different type.  Subject to the provisions of
Section 13.2, none of the undertakings, agreements, warranties, covenants and
representations of Borrower contained in this Agreement or any of the other Loan
Documents and no Default or Event of Default by Borrower shall be deemed to have
been suspended or waived by Lender, unless such waiver or suspension is by an
instrument in writing signed by or on behalf of Lender, and directed to Borrower
specifying such suspension or waiver.

 

13.4         Remedies.  Lender’s rights and remedies under this Agreement shall
be cumulative and nonexclusive of any other rights and remedies that Lender may
have under any other agreement, including the other Loan Documents, by operation
of Applicable Law or otherwise.  Recourse to the Collateral shall not be
required.

 

13.5         Severability.  Wherever possible, each provision of this Agreement
and the other Loan Documents shall be interpreted in such a manner as to be
effective and valid under Applicable Law, but if any provision of this Agreement
or any other Loan Document shall be prohibited by or invalid under Applicable
Law, such provision shall be ineffective only to the extent of such prohibition
or invalidity without invalidating the remainder of such provision or the
remaining provisions of this Agreement or such other Loan Document.

 

13.6         Conflict of Terms.  Except as otherwise provided in this Agreement
or any of the other Loan Documents by specific reference to the applicable
provisions of this Agreement, and subject to the immediately following sentence,
if any provision contained in this Agreement conflicts with any provision in any
of the other Loan Documents, the provision contained in this Agreement shall
govern and control.  NOTWITHSTANDING THE FOREGOING, IF ANY PROVISION IN THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT CONFLICTS WITH ANY PROVISION IN THE INTERIM
ORDER OR FINAL ORDER, THE PROVISION IN THE INTERIM ORDER OR FINAL ORDER SHALL
GOVERN AND CONTROL.

 

13.7         Confidentiality.  Lender agrees to use commercially reasonable
efforts (equivalent to the efforts Lender applies to maintaining the
confidentiality of its own confidential information) to maintain as confidential
all confidential information provided to them by Borrower and designated as
confidential for a period of two (2) years following receipt thereof except that
Lender may disclose such information (a) to Persons employed or engaged by
Lender; (b) to any bona fide assignee or participant or potential assignee or
participant that has agreed to comply with the covenant contained in this
Section 13.7 (and any such bona fide assignee or participant or potential
assignee or participant may disclose such information to Persons employed or
engaged by them as described in clause (a) above); (c) as required or requested
by any Governmental Authority or reasonably believed by Lender to be compelled
by any court decree, subpoena or legal or administrative order or process;
(d) as, on the advice of Lender’s counsel, is required by Applicable Law; (e) in
connection with the exercise of any right or remedy under the Loan Documents or
in connection with any Legal Proceeding to which Lender is a party; or (f) that
ceases to be confidential through no fault of Lender.

 

30

--------------------------------------------------------------------------------


 

13.8                           GOVERNING LAW.  EXCEPT AS OTHERWISE EXPRESSLY
PROVIDED IN ANY OF THE LOAN DOCUMENTS, IN ALL RESPECTS, INCLUDING ALL MATTERS OF
CONSTRUCTION, VALIDITY AND PERFORMANCE, THE LOAN DOCUMENTS AND THE OBLIGATIONS
SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF NEW YORK (APPLICABLE TO CONTRACTS MADE AND
PERFORMED IN THAT STATE) AND ANY APPLICABLE LAWS OF THE UNITED STATES OF AMERICA
(INCLUDING THE BANKRUPTCY CODE).  BORROWER HEREBY CONSENTS AND AGREES THAT THE
BANKRUPTCY COURT SHALL HAVE EXCLUSIVE JURISDICTION TO HEAR AND DETERMINE ANY
CLAIMS OR DISPUTES BETWEEN BORROWER AND LENDER PERTAINING TO THIS AGREEMENT OR
ANY OF THE OTHER LOAN DOCUMENTS OR TO ANY MATTER ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS; PROVIDED THAT LENDER AND
BORROWER ACKNOWLEDGE THAT ANY APPEALS FROM THE BANKRUPTCY COURT MAY HAVE TO BE
HEARD BY A COURT OTHER THAN THE BANKRUPTCY COURT; PROVIDED, FURTHER, THAT
NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR OPERATE TO PRECLUDE LENDER FROM
BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN ANY OTHER JURISDICTION TO REALIZE
ON THE COLLATERAL OR ANY OTHER SECURITY FOR THE OBLIGATIONS, OR TO ENFORCE A
JUDGMENT OR OTHER COURT ORDER IN FAVOR OF LENDER.  BORROWER EXPRESSLY SUBMITS
AND CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN
ANY SUCH COURT, AND BORROWER HEREBY WAIVES ANY OBJECTION THAT BORROWER MAY HAVE
BASED UPON LACK OF PERSONAL JURISDICTION, IMPROPER VENUE OR FORUM NON CONVENIENS
AND HEREBY CONSENTS TO THE GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS
DEEMED APPROPRIATE BY SUCH COURT.  BORROWER HEREBY WAIVES PERSONAL SERVICE OF
THE SUMMONS, COMPLAINT AND OTHER PROCESS ISSUED IN ANY SUCH ACTION OR SUIT AND
AGREES THAT SERVICE OF SUCH SUMMONS, COMPLAINTS AND OTHER PROCESS MAY BE MADE BY
REGISTERED OR CERTIFIED MAIL ADDRESSED TO BORROWER AT THE ADDRESS SET FORTH IN
ANNEX D OF THIS AGREEMENT AND THAT SERVICE SO MADE SHALL BE DEEMED COMPLETED
UPON THE EARLIER OF BORROWER’S ACTUAL RECEIPT THEREOF OR THREE (3) DAYS AFTER
DEPOSIT IN THE UNITED STATES MAILS, PROPER POSTAGE PREPAID.

 

13.9                           Notices.

 

(a)                                  Addresses.  All notices, demands, requests,
directions and other communications required or expressly authorized to be made
by this Agreement shall, whether or not specified to be in writing but unless
otherwise expressly specified to be given by any other means, be given in
writing and (i) addressed to the party to be notified and sent to the address or
facsimile number indicated in Annex D, or (ii) addressed to such other address
as shall be notified in writing to the other parties hereto.  Transmission by
electronic mail shall not be sufficient or effective to transmit any such notice
under this clause (a).

 

(b)                                 Effectiveness.  All communications described
in clause (a) above and all other notices, demands, requests and other
communications made in connection with this

 

31

--------------------------------------------------------------------------------


 

Agreement shall be effective and be deemed to have been received (i) if
delivered by hand, upon Personal delivery, (ii) if delivered by overnight
courier service, one (i) Business Day after delivery to such courier service,
(iii) if delivered by mail, when deposited in the mails, and (iv) if delivered
by facsimile, upon sender’s receipt of confirmation of proper transmission. 
Failure or delay in delivering copies of any notice, demand, request, consent,
approval, declaration or other communication to any Person (other than Borrower
or Lender) designated in Annex D to receive copies shall in no way adversely
affect the effectiveness of such notice, demand, request, consent, approval,
declaration or other communication.  The giving of any notice required hereunder
may be waived in writing by the party entitled to receive such notice.|

 

13.10                     Section Titles.  The Section titles and Table of
Contents contained in this Agreement are and shall be without substantive
meaning or content of any kind whatsoever and are not a part of this Agreement
between the parties hereto.

 

13.11                     Counterparts.  This Agreement may be executed in any
number of separate counterparts, each of which shall collectively and separately
constitute one agreement.

 

13.12                     WAIVER OF JURY TRIAL.  BECAUSE DISPUTES ARISING IN
CONNECTION WITH COMPLEX FINANCIAL TRANSACTIONS ARE MOST QUICKLY AND ECONOMICALLY
RESOLVED BY AN EXPERIENCED AND EXPERT PERSON AND THE PARTIES WISH APPLICABLE
STATE AND FEDERAL LAWS TO APPLY (RATHER THAN ARBITRATION RULES), THE PARTIES
DESIRE THAT THEIR DISPUTES BE RESOLVED BY A JUDGE APPLYING SUCH APPLICABLE
LAWS.  THEREFORE, TO ACHIEVE THE BEST COMBINATION OF THE BENEFITS OF THE
JUDICIAL SYSTEM AND OF ARBITRATION, THE PARTIES HERETO WAIVE ALL RIGHT TO TRIAL
BY JURY IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE,
WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE, AMONG LENDER AND BORROWER
ARISING OUT OF, CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP
ESTABLISHED AMONG THEM IN CONNECTION WITH, THIS AGREEMENT OR ANY OF THE OTHER
LOAN DOCUMENTS OR THE TRANSACTIONS RELATED THERETO.

 

13.13                     Press Releases and Related Matters.  Borrower and
Lender shall consult with each other before issuing, and provide each other the
opportunity to review and comment upon, any press release or other public
statements with respect to this Agreement or the transactions contemplated
hereunder and shall not issue any such press release or make any such public
statement prior to such consultation, except as may be required by applicable
Law, Legal Proceedings or by obligations pursuant to any listing agreement with
any national securities exchange.

 

13.14                     Reinstatement.  This Agreement shall remain in full
force and effect and shall continue to be effective or to be reinstated, as the
case may be, if at any time payment and performance of the Obligations, or any
part thereof, is, pursuant to Applicable Law, rescinded or reduced in amount, or
must otherwise be restored or returned by any obligee of the Obligations,
whether as a “voidable preference,” “fraudulent conveyance,” or otherwise, all
as though such payment or performance had not been made.  In the event that any
payment, or any part thereof,

 

32

--------------------------------------------------------------------------------


 

is rescinded, reduced, restored or returned, the Obligations shall be reinstated
and deemed, reduced only by such amount paid and not so rescinded, reduced,
restored or returned.

 

13.15                     Advice of Counsel.  Each of the parties represents to
each other party hereto that it has discussed this Agreement and, specifically,
the provisions of Sections 13.8 and 13.12, with its counsel.

 

13.16                     No Strict Construction.  The parties hereto have
participated jointly in the negotiation and drafting of this Agreement.  In the
event an ambiguity or question of intent or interpretation arises, this
Agreement shall be construed as if drafted jointly by the parties hereto and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any provisions of this Agreement.

 

13.17                     Parties Including Trustees; Bankruptcy Court
Proceedings.  This Agreement, the other Loan Documents, and all Liens and other
rights and privileges created hereby or pursuant hereto or to any other Loan
Document shall be binding upon Borrower, the estate of Borrower, and any
trustee, other estate representative or any successor in interest of Borrower in
the Chapter 11 Case or any subsequent case commenced under Chapter 7 of the
Bankruptcy Code, and shall not be subject to Section 365 of the Bankruptcy
Code.  This Agreement and the other Loan Documents shall be binding upon, and
inure to the benefit of, the successors of Lender and their respective assigns,
transferees and endorsees.  The Liens created by this Agreement and the other
Loan Documents shall be and remain valid and perfected in the event of the
substantive consolidation or conversion of the Chapter 11 Case or any other
bankruptcy case of Borrower to a case under Chapter 7 of the Bankruptcy Code or
in the event of dismissal of the Chapter 11 Case or the release of any
Collateral from the jurisdiction of the Bankruptcy Court for any reason, without
the necessity that Lender file financing statements or otherwise perfect its
Liens under Applicable Law.

 

13.18                     USA PATRIOT Act Notice.  To the extent that Lender is
subject to the Patriot Act (as hereinafter defined), Lender hereby notifies
Borrower that pursuant to the requirements of the USA Patriot Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot Act”), it is
required to obtain, verify and record information that identifies Borrower,
which information includes the name and address of Borrower and other
information that will allow Lender, as applicable, to identify Borrower in
accordance with the Patriot Act.

 

13.19                     Lender Standstill.  Notwithstanding anything to the
contrary set forth herein, from the date hereof until the Commitment Termination
Date, Lender shall and hereby agrees, and shall cause its subsidiaries and
Affiliates, to forbear from exercising any rights or remedies, as applicable
under the Working Capital Loan Agreement, the Common Security Agreement, the
Senior Loan Agreements (as defined in the Common Security Agreement) or any
other Financing Document (as defined in the Common Security Agreement) or
applicable non-bankruptcy law in respect of any Event of Default (as defined in
the Common Security Agreement) under the Common Security Agreement, any and all
other defaults under any of the Financing Documents and any and all defaults
under the Working Capital Loan Agreement, provided, however, that nothing
contained herein shall prevent or otherwise limit Sumitomo or its affiliates
from (i) accelerating and sending a notice declaring that the Senior Loans have
accelerated and are due and payable, making a written demand for payment of the
Guaranteed

 

33

--------------------------------------------------------------------------------


 

Obligations (as such term is defined in the Completion Agreement) pursuant to
the Completion Agreement or filing and prosecuting the Sumitomo Senior Lender
Claim in the Bankruptcy Court in a manner consistent with the Plan Support
Agreement; (ii) now and in the future taking such steps or actions as it or they
deem necessary in order to exercise rights and remedies available to Sumitomo
under the Senior Loans, the Common Security Agreement, the Sponsor and Pledge
Agreement, the Completion Agreement, any other Financing Document, and the
Working Capital Loan Agreement following the termination of this Agreement; or
(iii) taking any and all steps or actions necessary to protect and preserve its
or their security interest in any and all collateral pledged to secure the
Senior Loans, the Working Capital Loan Agreement or the Obligations, including,
without limitation the perfection or continuation of perfection of its or their
liens therein.

 

34

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Secured, Super-Priority
Debtor-in-Possession Credit and Security Agreement to be duly executed and
delivered as of the date first above written.

 

 

APEX SILVER MINES LIMITED,

 

as Borrower

 

 

 

 

 

 

By:

/s/ Robert P. Vogels

 

 

Name: Robert P. Vogels

 

 

Title: Vice President and Controller

 

--------------------------------------------------------------------------------


 

 

SUMITOMO CORPORATION,

 

as Lender

 

 

 

 

 

 

 

By:

/s/ Tatsumi Kohara

 

 

Name:

Tatsumi Kohara

 

 

Title:

General Manager, Project and

 

 

 

Structured Finance Dept.

 

--------------------------------------------------------------------------------


 

ANNEX A (RECITALS)
TO
CREDIT AGREEMENT
DEFINITIONS

 

Capitalized terms used in the Loan Documents shall have (unless otherwise
provided elsewhere in the Loan Documents) the following respective meanings, and
all references to Sections, Exhibits, Schedules or Annexes in the following
definitions shall refer to Sections, Exhibits, Schedules or Annexes of or to
this Agreement:

 

“Account Debtor” means any Person obligated to make payment on any monetary
obligation, now or hereafter owing to the Borrower, evidenced by accounts,
Instruments, Chattel Paper, payment intangibles or general intangibles.

 

“Advance” has the meaning ascribed thereto in Section 2.1(a)(i).

 

“Affiliate” means, with respect to any Person, (a) each Person that, directly or
indirectly, owns or controls, whether beneficially, or as a trustee, guardian or
other fiduciary, 10% or more of the Stock having ordinary voting power in the
election of directors of such Person, and (b) each Person that controls, is
controlled by or is under common control with such Person.  For the purposes of
this definition, “control” of a Person shall mean the possession, directly or
indirectly, of the power to direct or cause the direction of its management or
policies, whether through the ownership of voting securities, by contract or
otherwise; provided, however, that with respect to Borrower, the term
“Affiliate” shall specifically exclude Lender.

 

“Agreement” has the meaning ascribed thereto in the preamble hereto.

 

“Alternative Transaction” has the meaning ascribed thereto in the Purchase
Agreement.

 

“AMM” has the meaning ascribed thereto in the Recitals.

 

“Apex” has the meaning ascribed thereto in the preamble to this Agreement.

 

“Apex Budget” means the budget prepared by Borrower (or restructuring advisors
acceptable to Lender) and attached hereto as Exhibit F, as modified or
supplemented from time to time by additional budgets (covering any time period
covered by a prior budget or covering additional time periods) which
modifications or supplements shall not have been rejected in writing by Lender
in its sole discretion and in each case as to the initial Budget or subsequent
modifications or supplements, with such supporting documentation as reasonably
requested by Lender in its sole discretion.

 

“Apex Luxembourg” has the meaning ascribed thereto in the Recitals.

 

“Apex Sweden” has the meaning ascribed thereto in the Recitals.

 

“Applicable Law” means as to any Person:  (a) all statutes, rules, regulations,
orders, or other requirements having the force of law and applicable to such
Person, and (b) all court orders and injunctions, and/or similar rulings and
applicable to such Person, in each instance ((a) and (b))

 

A-1

--------------------------------------------------------------------------------


 

of or by any Governmental Authority, or court, or tribunal which has
jurisdiction over such Person, or any property of such Person including the
Bankruptcy Code.

 

“Bankruptcy Code” has the meaning ascribed thereto in the Recitals.

 

“Bankruptcy Court” has the meaning ascribed thereto in the Recitals.

 

“Bankruptcy Rules” shall mean the Federal Rules of Bankruptcy Procedure, as the
same may from time to time be in effect and applicable to the Chapter 11 Case.

 

“Borrower” has the meaning ascribed thereto in the preamble to this Agreement.

 

“Break-Up Fee” has the meaning ascribed thereto in the Purchase Agreement.

 

“Budget Report” has the meaning ascribed thereto in Section 5.12(a).

 

“Business Day” means any day that is not a Saturday, a Sunday or a day on which
banks are required or permitted to be closed in New York, New York or Tokyo,
Japan.

 

“Carve-Out Amount” has the meaning ascribed thereto in Section 2.9(c).

 

“Carve-Out Expenses” has the meaning ascribed thereto in Section 2.9(c).

 

“Case Professionals” has the meaning ascribed thereto in Section 2.9(c).

 

“Cash Collateral” means the cash collateral (within the meaning of Section 363
of the Bankruptcy Code) subject to the Liens securing the Obligations or any
portion thereof.

 

“Cash Collateral Account” has the meaning ascribed thereto in Section 3.3.

 

“Cash Equivalents” means, as at any date of determination, (a) any evidence of
Indebtedness with a maturity date of ninety (90) days or less issued or directly
and fully guaranteed or insured by the United States of America or any agency or
instrumentality thereof; provided, that, the full faith and credit of the United
States of America is pledged in support thereof; (b) certificates of deposit or
bankers’ acceptances with a maturity of ninety (90) days or less of any
financial institution that is a member of the Federal Reserve System having
combined capital and surplus and undivided profits of not less than
$1,000,000,000; (c) commercial paper (including variable rate demand notes) with
a maturity of ninety (90) days or less issued by a corporation (except an
Affiliate of Borrower) organized under the laws of any State of the United
States of America or the District of Columbia and rated at least A-1 by S & P or
at least P-1 by Moody’s; (d) repurchase obligations with a term of not more than
thirty (30) days for underlying securities of the types described in clause
(a) above entered into with any financial institution having combined capital
and surplus and undivided profits of not less than $1,000,000,000;
(e) repurchase agreements and reverse repurchase agreements relating to
marketable direct obligations issued or unconditionally guaranteed by the United
States of America or issued by any governmental agency thereof and backed by the
full faith and credit of the United States of America, in each case maturing
within ninety (90) days or less from the date of acquisition provided, that, the
terms of such agreements comply with the guidelines set forth in the Federal
Financial Agreements of Depository Institutions with Securities Dealers and
Others, as adopted by

 

A-2

--------------------------------------------------------------------------------


 

the Comptroller of the Currency on October 31, 1985; and (f) investments in
money market funds and mutual funds which invest substantially all of their
assets in securities of the type described in clauses (a) through (e) above.

 

“Chapter 11 Case” has the meaning ascribed thereto in the recitals to this
Agreement.

 

“Charges” means all federal, state, county, city, municipal, local, foreign or
other governmental taxes, levies, assessments, charges, Liens, claims or
encumbrances upon or relating to (a) the Collateral, (b) the Obligations,
(c) the employees, payroll, income or gross receipts of Borrower, (d) Borrower’s
ownership or use of any properties or other assets, or (e) any other aspect of
Borrower’s business.

 

“Chattel Paper” means any “chattel paper,” as such term is defined in the Code,
including electronic chattel paper, now owned or hereafter acquired by Borrower.

 

“Change in Control” means, at any time, (a) occupation of a majority of the
seats (other than vacant seats) on the board of directors of the Borrower by
Persons who were neither (i) nominated by the board of directors of the Borrower
nor (ii) appointed by directors so nominated; or (b) any person (within the
meaning of the Securities and Exchange Act of 1934, as amended) is or becomes
the beneficial owner (with the meaning of Rule 13d-3 and 13d-5 of the Securities
and Exchange Act of 1934, as amended), directly or indirectly, of fifty percent
(50%) or more of the aggregate voting power represented by the outstanding
capital stock of the Borrower on a fully diluted basis, whether as a result of
the issuance of securities of the Borrower, any merger, consolidation, or
otherwise.

 

“Closing Date” means the date of this Agreement.

 

“Closing Checklist” means the schedule, including all appendices, exhibits or
schedules thereto, listing certain documents and information to be delivered in
connection with this Agreement, the other Loan Documents and the transactions
contemplated thereunder, substantially in the form attached hereto as Annex B.

 

“Code” means the Uniform Commercial Code as the same may, from time to time, be
enacted and in effect in the State of New York; provided that to the extent that
the Code is used to define any term herein or in any Loan Document and such term
is defined differently in different Articles or Divisions of the Code, the
definition of such term contained in Article or Division 9 shall govern;
provided, further, that in the event that, by reason of mandatory provisions of
law, any or all of the attachment, perfection or priority of, or remedies with
respect to, Lender’s Lien on any Collateral is governed by the Uniform
Commercial Code as enacted and in effect in a jurisdiction other than the State
of New York, the term “Code” shall mean the Uniform Commercial Code as enacted
and in effect in such other jurisdiction solely for purposes of the provisions
thereof relating to such attachment, perfection, priority or remedies and for
purposes of definitions related to such provisions.

 

“Collateral” has the meaning ascribed thereto in Section 3.1.

 

“Collateral Documents” means all agreements entered into guaranteeing payment
of, or granting a Lien upon property as security for payment of, the
Obligations.

 

A-3

--------------------------------------------------------------------------------


 

“Commitment” means the aggregate commitment of Lender to make Advances, which
aggregate commitment shall be thirty-five million Dollars ($35,000,000) on the
Closing Date, as such amount may be adjusted, if at all, from time to time in
accordance with this Agreement.

 

“Commitment Termination Date” means the earliest of (a) March 31, 2009, (b) the
date of termination of Lender’s obligations to make Advances or permit the Loan
to remain outstanding pursuant to Section 10.2, (c) thirty day (30) days after
the Petition Date if the Final Order has not been entered by the Bankruptcy
Court by such date, (d) the date of entry of an order of the Bankruptcy Court
confirming a plan of reorganization consented to by Lender consistent with the
Plan Support Agreement under which Lender or its affiliate consummates the
purchase of the Purchased Properties in accordance with the Purchase Agreement,
and (e) Borrower’s or its affiliates’ entry into definitive documentation to
consummate an Alternative Transaction.

 

“Committees” means collectively, the official committee of unsecured creditors
and any other committee formed, appointed, or approved in the Chapter 11 Case
and each of such committees shall be referred to herein as a Committee.

 

“Common Security Agreement” means that certain Common Security Agreement, dated
as of December 1, 2005 (as amended from time to time), among MSC, Borrower, Apex
Sweden, Apex Luxembourg, Apex Silver Finance, Ltd., AMM, Lender, SC Minerals,
Comercial Merales Blancos AB, BNP Paribas, Barclays Capital, Corporacion Andina
De Fomento, JPMorgan Chase Bank, N.A. and the other parties thereto.

 

“Completion Agreement” means that certain Completion Agreement, dated as of
December 1, 2005, as amended, among ASML, Barclays Capital, BNP Paribas and
JPMorgan Chase Bank, N.A..

 

“Compliance Certificate” has the meaning ascribed thereto in Exhibit E.

 

“Control Agreement” means with respect to “Securities Accounts” or “Deposit
Accounts” (as each is defined in the Code), an agreement, in form and substance
satisfactory to the Lender, which effectively gives “control” (as defined in the
UCC) to the Lender in such Securities Account and all Investment contained
therein or such Deposit Account and all funds contained therein.

 

“Copyright License” means any and all rights now owned or hereafter acquired by
any Borrower under any written agreement granting any right to use any Copyright
or Copyright registration.

 

“Copyrights” means all of the following now owned or hereafter adopted or
acquired by Borrower:  (a) all copyrights and General Intangibles of like nature
(whether registered or unregistered), all registrations and recordings thereof;
and all applications in connection therewith, including all registrations,
recordings and applications in the United States Copyright Office or in any
similar office or agency of the United States, any state or territory thereof,
or any other country or any political subdivision thereof, and (b) all reissues,
extensions or renewals thereof.

 

 “Default” means any event that, with the passage of time or notice or both,
would, unless cured or waived, become an Event of Default.

 

A-4

--------------------------------------------------------------------------------


 

“Default Rate” has the meaning ascribed thereto in Section 2.6(b).

 

“Disbursement Request” has the meaning ascribed thereto in Section 2.1(a)(iii).

 

“Disclosure Schedules” means the Schedules prepared by Borrower and denominated
as Schedules 3.3, 5.5, 8.1, 8.2, and 8.4 in this Agreement.

 

“Dollars” or “$” means lawful currency of the United States of America.

 

“Environmental Laws” means all applicable federal, state, local and foreign
laws, statutes, ordinances, codes, rules, standards and regulations, now or
hereafter in effect, and any applicable judicial or administrative
interpretation thereof including any applicable judicial or administrative
order, consent decree, order or judgment, imposing liability or standards of
conduct for or relating to the regulation and protection of human health,
safety, the environment and natural resources (including ambient air, surface
water, groundwater, wetlands, land surface or subsurface strata, wildlife,
aquatic species and vegetation).

 

“Environmental Liabilities” means, with respect to any Person, all liabilities,
obligations, responsibilities, response, remedial and removal costs,
investigation and feasibility study costs, capital costs, operation and
maintenance costs, losses, damages, punitive damages, property damages, natural
resource damages, consequential damages, treble damages, costs and expenses
(including all reasonable fees, disbursements and expenses of counsel, experts
and consultants), fines, penalties, sanctions and interest incurred as a result
of or related to any claim, suit, action, investigation, proceeding or demand by
any Person, whether based in contract, tort, implied or express warranty, strict
liability, criminal or civil statute or common law, including any arising under
or related to any Environmental Laws, Environmental Permits, or in connection
with any Release or threatened Release or presence of a hazardous material
whether on, at, in, under, from or about or in the vicinity of any real or
Personal property.

 

“Environmental Permits” means all permits, licenses, authorizations,
certificates, approvals or registrations required by any Governmental Authority
under any Environmental Laws.

 

“Equipment” means all “equipment,” as such term is defined in the Code, now
owned or hereafter acquired by Borrower, wherever located and, in any event,
including all Borrower’s machinery and equipment, including processing
equipment, conveyors, machine tools, data processing and computer equipment,
including embedded software and peripheral equipment and all engineering,
processing and manufacturing equipment, office machinery, furniture, materials
handling equipment, tools, attachments, accessories, automotive equipment,
trailers, trucks, forklifts, molds, dies, stamps, motor vehicles, rolling Stock
and other equipment of every kind and nature, trade fixtures and fixtures not
forming a part of Real Estate, together with all additions and accessions
thereto, replacements therefor, all parts therefor, all substitutes for any of
the foregoing, fuel therefor, and all manuals, drawings, instructions,
warranties and rights with respect thereto, and all products and proceeds
thereof and condemnation awards and insurance proceeds with respect thereto.

 

“Event of Default” has the meaning ascribed thereto in Section 10.1.

 

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System.

 

A-5

--------------------------------------------------------------------------------


 

“Fees” means any and all fees payable to Lender pursuant to this Agreement or
any of the other Loan Documents.

 

“Final Order” means, collectively, the order of the Bankruptcy Court entered in
the Chapter 11 Case after a final hearing under Bankruptcy Rule 4001(c)(2) or
such other procedures as approved by the Bankruptcy Court, which order shall be
satisfactory in form and substance to Lender, and from which no appeal or motion
to reconsider has been timely filed, or if timely filed, such appeal or motion
to reconsider has been dismissed or denied unless Lender waives such
requirement, together with all extensions, modifications and amendments thereto,
in form and substance satisfactory to Lender, which, among other matters but not
by way of limitation, authorizes Borrower to obtain credit, incur Indebtedness,
and grant Liens under this Agreement and the other Loan Documents, as the case
may be, and provides for the super priority of Lender’s claims, substantially in
the form of Exhibit D.

 

“Financial Officer” means, with respect to Borrower, the chief financial
officer, vice president of finance, director of finance, treasurer, controller
or assistant controller of Borrower.

 

“Fixtures” means all “fixtures” as such term is defined in the Code, now owned
or hereafter acquired by Borrower.

 

“GAAP” means generally accepted accounting principles in the United States of
America consistently applied.

 

“Governing Documents” means, with respect to any Person, the certificate or
articles of incorporation, by-laws, or other organizational or governing
documents of such Person.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, and any agency, department or other entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government.

 

“Indebtedness” means, with respect to any Person, without duplication, (a) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property, payment for which is deferred six (6) months or more, but
excluding obligations to trade creditors incurred in the ordinary course of
business that are unsecured and not overdue by more than three (3) months unless
being contested in good faith, (b) all reimbursement and other obligations with
respect to letters of credit, bankers’ acceptances and surety bonds, whether or
not matured, (c) all obligations evidenced by notes, bonds, debentures or
similar instruments, (d) and (d) with respect to Borrower, the Obligations.

 

“Indemnified Liabilities” has the meaning ascribed thereto in Section 2.7.

 

“Indemnified Person” has the meaning ascribed thereto in Section 2.7.

 

“Initial Disbursement Date” has the meaning ascribed thereto in
Section 2.1(a)(ii).

 

“Instruments” means all “instruments,” as such term is defined in the Code, now
owned or hereafter acquired by Borrower, wherever located, and, in any event,
including all certificated securities, all certificates of deposit, and all
promissory notes and other evidences of indebtedness,

 

A-6

--------------------------------------------------------------------------------


 

other than instruments that constitute, or are a part of a group of writings
that constitute, Chattel Paper.

 

“Intellectual Property” means any and all Licenses, Patents, Copyrights,
Trademarks, and the goodwill associated with such Trademarks.

 

“Interest Payment Account” means such account as specified in writing by Lender
as the “Interest Payment Account.”

 

“Interest Payment Date” means each of (x) the date upon which all of the
Commitments have been terminated and the Loans have been paid in full and
(y) the Commitment Termination Date shall be deemed to be an “Interest Payment
Date” with respect to any interest that has then accrued under the Agreement.

 

“Interest Rate” means the rate of interest set forth in Section 2.6(a), together
with any applicable increases thereon.

 

“Interim Order” means, collectively, the order of the Bankruptcy Court entered
in the Chapter 11 Case after an interim hearing (assuming satisfaction of the
standards prescribed in Section 364 of the Bankruptcy Code and Bankruptcy
Rule 4001 and other Applicable Law), together with all extension, modifications,
and amendments thereto, in form and substance satisfactory to Lender, which,
among other matters but not by way of limitation, authorizes, on an interim
basis, Borrower to execute and perform under the terms of this Agreement and the
other Loan Documents, substantially in the form of Exhibit C.

 

“Investment” means (a) any Stock, evidence of Indebtedness or other security of
another Person, (b) any loan, advance, contribution to capital, extension of
credit (except for current trade and customer accounts receivable in the
ordinary course of business and payable in accordance with customary trade
terms) to another Person, (c) any purchase of (i) Stock or other securities of
another Person, or (ii) any business or undertaking of any Person (whether by
purchase of assets or securities), (d) any commitment or option to make any such
purchase, or (e) any other investment, in all cases whether now existing or
hereafter made.

 

“Law” or “Laws” means any national, regional, or local, or any foreign, statute,
law, code, ordinance, rule, regulation, resolution, judgment, regulatory
agreement with a Governmental Authority, or general principle of common or civil
law or equity.

 

“Lease” means any agreement, whether written or oral, no matter how styled or
structured, pursuant to which Borrower is entitled to the use or occupancy of
any space in a structure, land, improvement or premise for any period of time.

 

“Legal Proceeding” means any private or governmental action, suit, complaint,
claim, demand, arbitration, legal, or judicial or administrative proceeding or
investigation, whether civil, criminal, or of any other nature.

 

“Lender” has the meaning set forth in the preamble to this Agreement.

 

“License” means any Copyright License, Patent License, Trademark License or
other license of rights or interests now held or hereafter acquired by Borrower.

 

A-7

--------------------------------------------------------------------------------


 

“Lien” means any mortgage or deed of trust, pledge, hypothecation, lien, charge,
security interest, easement or encumbrance, or preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including any interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement, and any financing lease
having substantially the same economic effect as any of the foregoing).

 

“Loan” means, at any time, the aggregate amount of Advances outstanding to
Borrower.

 

“Loan Documents” means this Agreement, the Collateral Documents, and all other
agreements, instruments, documents and certificates identified in the Closing
Checklist executed and delivered to, or in favor of, Lender and including all
other pledges, powers of attorney, consents, assignments, contracts, notices,
letter of credit agreements and all other written matter whether heretofore, now
or hereafter executed by or on behalf of Borrower or any employee of Borrower,
and delivered to Lender in connection with this Agreement or the transactions
contemplated thereby, including the Interim Order and the Final Order; provided,
however, that the Purchase Agreement shall not be included in such definition. 
Any reference in this Agreement or any other Loan Document to a Loan Document
shall include all appendices, exhibits or schedules thereto, and all amendments,
restatements, supplements or other modifications thereto, and shall refer to
this Agreement or such Loan Document as the same may be in effect at any and all
times such reference becomes operative.

 

“Margin Stock” has the meaning ascribed to such term in Regulation U.

 

“Material Adverse Effect” means a material adverse effect, other than the filing
of the Chapter 11 Case, on (a) the business, assets, operations, or financial or
other condition of Borrower considered as a whole, (b) Borrower’s ability to pay
any of the Loans or any of the other Obligations in accordance with the terms of
the Agreement, (c) the Collateral or Lender’s Liens on the Collateral or the
priority of such Liens, or (d) Lender’s rights and remedies under the Agreement
and the other Loan Documents.  In determining whether any individual event would
result in a Material Adverse Effect, notwithstanding that such event in and of
itself does not have such effect, a Material Adverse Effect shall be deemed to
have occurred if the cumulative effect of such event and all other then-existing
events, other than the filing of the Chapter 11 Case, would result in a Material
Adverse Effect.  The definition shall exclude any effect resulting from general
economic conditions.

 

“MSC” has the meaning ascribed thereto in the Recitals.

 

“MSC Projected Cash Forecast” means the cash flow forecast prepared by Borrower
in respect of MSC and attached hereto as Exhibit A, as modified or supplemented
from time to time by additional cash flow forecasts (covering any time period
covered by a prior MSC Projected Cash Forecast or covering additional time
periods) which modifications or supplements shall not have been rejected in
writing by Lender in its sole discretion and in each case as to the initial MSC
Projected Cash Forecast or subsequent modifications or supplements, with such
supporting documentation as reasonably requested by Lender in its sole
discretion.

 

“MSC Shareholder Funding Request” has the meaning ascribed thereto in
Section 2.1(a).

 

A-8

--------------------------------------------------------------------------------


 

“MSC Shareholders Agreement” means the shareholders agreement by Apex
Luxembourg, Apex Sweden, Old Metals, SC Minerals, and MSC dated September 25,
2006.

 

“Obligations” means all loans, advances, debts, liabilities and obligations for
the performance of covenants, tasks or duties or for payment of monetary amounts
(whether or not such performance is then required or contingent, or such amounts
are liquidated or determinable) owing by Borrower to Lender (or any of its
respective Affiliates), and all covenants and duties regarding such amounts, of
any kind or nature, present or future, whether or not evidenced by any note,
agreement, letter of credit agreement or other instrument, arising under this
Agreement or any of the other Loan Documents.  This term includes all principal,
interest (including all interest that accrues after the commencement of any case
or proceeding by or against Borrower in bankruptcy, whether or not allowed in
such case or proceeding), Fees, expenses, attorneys’ fees, and any other sum
chargeable to Borrower under this Agreement or any of the other Loan Documents.

 

“Patent License” means rights under any written agreement now owned or hereafter
acquired by Borrower granting any right with respect to any invention on which a
Patent is in existence.

 

“Patents” means all of the following in which Borrower now holds or hereafter
acquires any interest:  (a) all letters patent of the United States or of any
other country, all registrations and recordings thereof, and all applications
for letters patent of the United States or of any other country, including
registrations, recordings and applications in the United States Patent and
Trademark Office or in any similar office or agency of the United States, any
State, or any other country, and (b) all reissues, continuations,
continuations-in-part or extensions thereof.

 

“Patriot Act” has the meaning ascribed thereto in Section 13.18.

 

“Permitted Encumbrances” means the following encumbrances:  (a) Liens for taxes
or assessments or other governmental Charges not yet due and payable or which
are being contested in accordance with Section 5.7 or to the extent that
Borrower does not take any action (including by way of motion or application to
the Bankruptcy Court) to pay, and are permitted under the Bankruptcy Code to not
pay, such charges; (b) pledges or deposits of money securing statutory
obligations under workmen’s compensation, wage, vacation pay, old-age pension,
unemployment insurance, social security or public liability laws or similar
legislation (excluding Liens under ERISA); (c) pledges or deposits of money
securing bids, tenders, contracts (other than contracts for the repayment of
borrowed money) or Leases to which Borrower is a party as lessee made in the
ordinary course of business; (d) inchoate and unperfected workers’, mechanics’
or similar Liens arising in the ordinary course of business, so long as such
Liens attach only to Equipment, Fixtures and/or Real Estate; (e) deposits
securing, or in lieu of, surety, appeal, performance or customs bonds in
proceedings to which Borrower is a party; (f) any attachment or judgment Lien
not constituting an Event of Default under Section 10.1(h)(i); (g) zoning
restrictions, easements, or other restrictions on the use of any Real Estate or
other minor irregularities in title (including leasehold title) thereto, so long
as the same do not materially impair the use, value, or marketability of such
Real Estate; (h)  purported Liens evidenced by the filing of precautionary UCC
and PPSA financing statements relating solely to operating leases or the
consignment of personal property entered into in the ordinary course of
business; (i) Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection

 

A-9

--------------------------------------------------------------------------------


 

with the importation of goods and securing obligations that are not overdue by
more than 30 days; and (j) any Lien primed pursuant to the Interim Order or
Final Order or otherwise junior to the Liens granted hereunder.

 

“Person” means any individual, sole proprietorship, partnership, joint venture,
trust, unincorporated organization, association, corporation, limited liability
company, institution, public benefit corporation, other entity or government
(whether federal, state, county, city, municipal, local, foreign, or otherwise,
including any instrumentality, division, agency, body or department thereof).

 

“Petition Date” has the meaning ascribed thereto in the recitals to this
Agreement.

 

“Plan Support Agreement” has the meaning ascribed thereto in the recitals to
this Agreement.

 

“Post-Petition” means the time period beginning immediately upon the filing of
the Chapter 11 Case.

 

“Pre-Petition” means the time period ending immediately prior to the filing of
the Chapter 11 Case.

 

“Project Finance Lenders” means BNP Paribas, Barclays Bank PLC, Australia and
New Zealand Banking Group Limited, KfW, Natixis, Caterpillar Financial Services
(UK) Ltd., N M Rothschild & Sons Limited, Export Development Canada, Fortis
Capital Corp., Nordkap Bank AG, Firstrand (Dublin) PLC, and Corporación Andina
de Fomento.

 

“Projected Information” has the meaning ascribed thereto in Section 5.11(a).

 

“Property” means to any Person, all types of real, personal, tangible,
intangible or mixed property owned by such Person whether or not included in the
most recent balance sheet of such Person and its Subsidiaries under GAAP.

 

“Purchase Agreement” has the meaning ascribed thereto in the Recitals.

 

“Purchased Properties” has the meaning ascribed thereto in the Recitals.

 

“Real Estate” means all land, together with the buildings, structures, parking
areas, and other improvements thereon, now or hereafter owned by Borrower,
including all easements, rights-of-way, and similar rights relating thereto and
all Leases, tenancies, and occupancies thereof.

 

“Regulation U” means Regulation U of the Federal Reserve Board as from time to
time in effect and all official rulings and interpretations thereunder or
thereof.

 

“Regulation X” means Regulation X of the Federal Reserve Board as from time to
time in effect and all official rulings and interpretations thereunder or
thereof.

 

“Reimbursement Amount” has the meaning ascribed thereto in the Purchase
Agreement.

 

A-10

--------------------------------------------------------------------------------


 

“Release” means any release, threatened release, spill, emission, leaking,
pumping, pouring, emitting, emptying, escape, injection, deposit, disposal,
discharge, dispersal, dumping, leaching or migration of Hazardous Material in
the indoor or outdoor environment, including the movement of Hazardous Material
through or in the air, soil, surface water, ground water or property.

 

“Released Parties” has the meaning ascribed thereto in Section 2.12.

 

“Restricted Payment” means, with respect to Borrower, (a) the payment of any
dividend or the making of any other payment or distribution of cash or other
property or assets in respect of Stock; (b) any payment on account of the
purchase, redemption, defeasance, sinking fund or other retirement of such
Borrower’s Stock or any other payment or distribution made in respect thereof,
either directly or indirectly; (c) any payment or prepayment of principal of
premium, if any, or interest, fees or other charges on or with respect to, and
any redemption, purchase, retirement, defeasance, sinking fund or similar
payment and any claim for rescission with respect to, any Subordinated Debt;
(d) any payment made to redeem, purchase, repurchase or retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire Stock
of such Borrower now or hereafter outstanding; (e) any payment of a claim for
the rescission of the purchase or sale of, or for material damages arising from
the purchase or sale of, any shares of such Borrower’s Stock or of a claim for
reimbursement, indemnification or contribution arising out of or related to any
such claim for damages or rescission; (f) any payment, loan, contribution, or
other transfer of funds or other property to any Stockholder of such Borrower
other than payment of compensation in the ordinary course of business to
Stockholders who are employees or directors of such Person; and (g) any payment
of management fees (or other fees of a similar nature) by such Borrower to any
Stockholder of Borrower or its Subsidiaries.

 

“Sale Transaction” means the transaction contemplated pursuant to the Purchase
Agreement or any Alternative Transaction.

 

“Satisfaction Date” means the date on which (i) Lender has waived payment of all
then outstanding Advances, accrued interest, Fees and charges pursuant to
Section 2.10 or (ii) (a) the Loan has been indefeasibly repaid in full in cash,
(b) all other Obligations under this Agreement and the other Loan Documents have
been completely discharged (other than indemnification Obligations not yet due
and payable), and (c) Borrower shall have no further right to borrow any monies
under this Agreement.

 

“Senior Loans” means, collectively, the loans made under that certain (i) Loan
Agreement, dated as of December 1, 2005, with BNP Paribas, Barclays Bank PLC and
certain Senior Lenders and (ii) Senior Loan Agreement, dated as of December 1,
2005, with Corporación Andina de Fomento.

 

“Sponsor and Pledge Agreement” means that certain Sponsor and Pledge Agreement,
dated as of December 1, 2005, as amended, by and among ASML and JPMorgan Chase
Bank, N.A.

 

“Stock” means all shares, options, warrants, general or limited partnership
interests, membership interests or other equivalents (regardless of how
designated) of or in a corporation, partnership, limited liability company or
equivalent entity whether voting or nonvoting, including

 

A-11

--------------------------------------------------------------------------------


 

common Stock, preferred Stock or any other “equity security” (as such term is
defined in Rule 3a11-1 of the General Rules and Regulations promulgated by the
Securities and Exchange Commission under the Securities Exchange Act of 1934).

 

“Stockholder” means, with respect to any Person, each holder of Stock of such
Person.

 

“Subordinated Debt” means any Indebtedness of Borrower subordinated to the
Obligations in a manner and form satisfactory to Lender in its sole discretion,
as to right and time of payment and as to any other rights and remedies
thereunder.

 

“Subsequent Disbursement Date” has the meaning ascribed thereto in
Section 2.1(a).

 

“Subsidiary” means, with respect to any Person, (a) any corporation of which an
aggregate of more than 50% of the outstanding Stock having ordinary voting power
to elect a majority of the board of directors of such corporation (irrespective
of whether, at the time, Stock of any other class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time, directly or indirectly, owned legally or
beneficially by such Person or one or more Subsidiaries of such Person, or with
respect to which any such Person has the right to vote or designate the vote of
50% or more of such Stock whether by proxy, agreement, operation of law or
otherwise, and (b) any partnership or limited liability company in which such
Person and/or one or more Subsidiaries of such Person shall have an interest
(whether in the form of voting or participation in profits or capital
contribution) of more than 50% or of which any such Person is a general partner
or may exercise the powers of a general partner.  Unless the context otherwise
requires, each reference to a Subsidiary shall be a reference to a Subsidiary of
Borrower.

 

“Sumitomo Secured Lender Claim” means Sumitomo’s claim under the Completion
Agreement that has been secured by, amongst other collateral, Borrower’s equity
interest in Apex Luxembourg, inclusive of the claims assigned to it by the
Project Finance Lenders.

 

“Support Motion” has the meaning ascribed thereto in the Purchase Agreement.

 

“Tax Deduction” has the meaning ascribed thereto in Section 2.3(b).

 

“Taxes” means taxes, levies, imposts, deductions, Charges or withholdings, and
all liabilities with respect thereto, excluding taxes or Charges imposed on or
measured by the net income of Lender by the jurisdictions under the laws of
which Lender is organized or conduct business or any political subdivision
thereof.

 

“Trademark License” means rights under any written agreement now owned or
hereafter acquired by Borrower granting any right to use any Trademark.

 

“Trademarks” means all of the following now owned or hereafter existing or
adopted or acquired by Borrower:  (a) all trademarks, trade names, corporate
names, business names, trade styles, service marks, logos, other source or
business identifiers, prints and labels on which any of the foregoing have
appeared or appear, designs and general intangibles of like nature (whether
registered or unregistered), all registrations and recordings thereof, and all
applications in connection therewith, including registrations, recordings and
applications in the United States

 

A-12

--------------------------------------------------------------------------------


 

Patent and Trademark Office or in any similar office or agency of the United
States, any state or territory thereof, or any other country or any political
subdivision thereof; (b) all reissues, extensions or renewals thereof; and
(c) all goodwill associated with or symbolized by any of the foregoing.

 

“Working Capital Loan Agreement” means that certain Loan Agreement, dated as of
August 11, 2008, by and between MSC and SC Minerals, as amended by that certain
First Amendment to Loan Agreement dated October 1, 2008, that certain Second
Amendment to Loan Agreement dated October 31, 2008, that certain Third Amendment
to Loan Agreement dated November 27, 2008, that certain Fourth Amendment to Loan
Agreement dated December 17, 2008, and as further amended, modified,
supplemented or amended and restated from time to time.

 

All undefined terms contained in any of the Loan Documents shall, unless the
context indicates otherwise, have the meanings provided for by the Code to the
extent the same are used or defined therein; in the event that any term is
defined differently in different Articles of the Code, the definition in
Article 9 shall control.  Unless otherwise specified, references in this
Agreement or any of the Appendices to a Section, subsection or clause refer to
such Section, subsection or clause as contained in this Agreement.  The words
“herein,” “hereof” and “hereunder” and other words of similar import refer to
this Agreement as a whole, including all Annexes, Exhibits and Schedules, as the
same may from time to time be amended, restated, modified or supplemented, and
not to any particular section, subsection or clause contained in this Agreement
or any such Annex, Exhibit or Schedule.

 

Wherever from the context it appears appropriate, each term stated in either the
singular or plural shall include the singular and the plural, and pronouns
stated in the masculine, feminine or neuter gender shall include the masculine,
feminine and neuter genders.  The words “including,” “includes” and “include”
shall be deemed to be followed by the words “without limitation”; the word “or”
is not exclusive; references to Persons include their respective successors and
assigns (to the extent and only to the extent permitted by the Loan Documents)
or, in the case of governmental Persons, Persons succeeding to the relevant
functions of such Persons; and all references to statutes and related
regulations shall include any amendments of the same and any successor statutes
and regulations.  References to any agreement, document, or instrument shall be
construed at a particular time to refer to such agreement, document or
instrument as the same may have been amended, modified, supplemented or replaced
as of such time pursuant to the terms thereof.  Whenever any provision in any
Loan Document refers to the knowledge (or an analogous phrase) of Borrower, such
words are intended to signify that Borrower have actual knowledge or awareness
of a particular fact or circumstance or that Borrower, if it had exercised
reasonable diligence, would have known or been aware of such fact or
circumstance.

 

A-13

--------------------------------------------------------------------------------


 

ANNEX B (SECTION 4.1(A))
TO
CREDIT AGREEMENT
CLOSING CHECKLIST

 

In addition to, and not in limitation of, the conditions described in Section 4
of this Agreement, pursuant to Section 4.1, the following items must be received
by Lender in form and substance reasonably satisfactory to Lender on or prior to
the date of the initial Advance (each capitalized term used but not otherwise
defined herein shall have the meaning ascribed thereto in Annex A to this
Agreement):

 

A.            Appendices.  All Appendices to this Agreement, in form and
substance reasonably satisfactory to Lender.

 

B.            Security Interests.  Evidence satisfactory to Lender that Lender
has a valid and perfected security interest in the Collateral.

 

C.            Governing Documents and Bylaws.  Governing Documents, including
bylaws or the equivalent thereof, together with all amendments thereto, for
Borrower.

 

D.            Good Standings and Resolutions.  For Borrower, (a) (i) good
standing certificates in its jurisdiction of incorporation, and (b) resolutions
of its Board of Directors, approving and authorizing the execution, delivery and
performance of the Loan Documents to which Borrower is a party and the
transactions to be consummated in connection therewith, certified as of the
Closing Date by Borrower’s corporate secretary or an assistant secretary as
being in full force and effect without any modification or amendment.

 

E.             Incumbency Certificates.  For Borrower, signature and incumbency
certificates of the officers of each such Person executing any of the Loan
Documents, certified as of the Closing Date by such Person’s corporate secretary
or an assistant secretary as being true, accurate, correct and complete.

 

F.             Officer’s Certificate.  Lender shall have received duly executed
originals of a certificate of a Financial Officer of Borrower, dated the Closing
Date, stating that, except for the commencement of the Chapter 11 Case and since
the date Borrower filed its last financial statement with the Securities and
Exchange Commission (the “SEC”): (i) no Legal Proceedings has been commenced
which, if successful, would have a Material Adverse Effect or could challenge
any of the transactions contemplated by this Agreement and the other Loan
Documents; and (ii) there have been no material Restricted Payments made by
Borrower.

 

G.            MSC Projected Cash Forecast.  Lender shall have received the
initial MSC Projected Cash Forecast described in Section 5.11.

 

H.            Apex Budget.  Lender shall have received the initial Apex Budget
described in Section 5.12.

 

B-1

--------------------------------------------------------------------------------


 

Lender may in its sole discretion defer, and thereby waive as a funding
condition hereunder, the execution and delivery of one or more of the foregoing
items or any other Loan Document or Disclosure Schedule or the execution,
delivery or provision any of the documents or other items to be executed and
delivered or provided pursuant to this Annex B and the satisfaction of any
condition related thereto.  In the event of such a deferral and waiver as to any
Loan Document, Disclosure Schedule or other document or item, Borrower agrees to
execute and deliver such Loan Document or Disclosure Schedule or, as the case
may be, execute and deliver or provide such other document or item, in each
case, in form and substance satisfactory to Lender, as soon as practicable, but
in any event not later than ten (10) days following the date of the Initial
Advance, or such later date as Lender may agree.

 

B-2

--------------------------------------------------------------------------------


 

ANNEX C (SECTION 6.1)
TO
CREDIT AGREEMENT
FINANCIAL STATEMENTS– REPORTING

 

(a)           Financial Statements and Other Information:  Borrower will
promptly furnish to Lender the following:

 

(i)            any annual or quarterly financial statements prepared in the
ordinary course of business (it being understood that if Borrower files annual
or quarterly reports with the SEC on Form 10-K or 10-Q, as the case may be, the
filing of such report with the SEC shall satisfy the requirements of this clause
(i));

 

(ii)           concurrently with any delivery of financial statements under
clauses (i) above, a certificate of a Financial Officer of Borrower in the form
of Exhibit E (a “Compliance Certificate”) certifying, to the best of his or her
knowledge, as to whether a Default has occurred and, if a Default has occurred,
specifying the details thereof and any action taken or proposed to be taken with
respect thereto; and

 

(iii)          promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of Borrower
and MSC, or compliance with the terms of any Loan Document, as Lender may
reasonably request.

 

(b)           Notices of Material Events.  Borrower will furnish to Lender
prompt written notice of the following:

 

(i)            the occurrence of any Default or Event of Default;

 

(ii)           the filing or commencement of any action, suit or proceeding by
or before any arbitrator or Governmental Authority against or affecting Borrower
or any Affiliate thereof that, if adversely determined, would reasonably be
expected to result in a Material Adverse Effect;

 

(iii)          any other development that results in, or would reasonably be
expected to result in, a Material Adverse Effect;

 

(iv)          any change in Borrower’ executive officers;

 

(v)           any failure by Borrower to pay rent accruing Post-Petition at any
of Borrower’ locations, which failure continues for more than ten (10) days
following the day on which such rent first came due;

 

(vi)          the discharge by Borrower of its present independent accountants
or any withdrawal or resignation by such independent accountants; and

 

(vii)         the filing of any Lien for unpaid taxes against Borrower.

 

C-1

--------------------------------------------------------------------------------


 

Each notice delivered under this Annex C shall be accompanied by a statement of
a Financial Officer or other executive officer of Borrower setting forth the
details of the event or development requiring such notice and, if applicable,
any action taken or proposed to be taken with respect thereto.

 

(c)           Bankruptcy Matters.  Borrower will furnish to Lender copies of all
monthly reports, projections, or other information respecting Borrower’s
business or financial condition or prospects as well as all pleadings, motions,
applications and judicial information filed by or on behalf of Borrower with the
Bankruptcy Court (including any documents filed under seal with the Bankruptcy
Court) or provided by or to the U.S. Trustee (or any monitor or interim
receiver, if any, appointed in the Chapter 11 Case) or the Committee, promptly
after the time such document is filed with the Bankruptcy Court, or provided by
or to the U.S. Trustee (or any monitor or interim receiver, if any, appointed in
the Chapter 11 Case) or the Committee.  Notice of any such motion, pleading or
application provided to Lender, shall satisfy any other applicable notice
requirements hereunder.

 

(d)           MSC Projected Cash Forecast.  From and after the Closing Date,
Borrower shall furnish Lender with an updated MSC Projected Cash Forecast at
least every week.  By no later than 5:00 p.m. (Eastern time) on the Tuesday (or,
if not a Business Day, on the next Business Day thereafter) of each week
commencing on the week prior to the first Loan Advance Date, Borrower shall
furnish to Lender, in form and substance reasonably satisfactory to Lender, a
report that sets forth for the immediately preceding period back to the Closing
Date, the actual cash disbursements in comparison to the Projected Information
for such periods set forth in the MSC Projected Cash Forecast on a cumulative,
roll-forward basis.

 

C-2

--------------------------------------------------------------------------------


 

ANNEX D (SECTION 13.9)
TO
CREDIT AGREEMENT
NOTICE ADDRESSES

 

(A)

If to Lender, at:

 

 

 

 

 

Sumitomo Corporation

 

 

8-11, Harumi, 1-chome

 

 

Chuo-ku, Tokyo, 104-8610

 

 

Japan

 

 

Tel:

+81-3-5166-4319

 

 

Fax:

+81-3-5166-6423

 

 

Attn:

Attn: General Manager, San Cristobal Project Dept.

 

 

 

 

 

 

Copy:

Morrison & Foerster LLP

 

 

 

1290 Avenue of the Americas

 

 

 

New York, NY 10104

 

 

 

Attn: Michael Graffagna, Norman S. Rosenbaum

 

 

 

 

 

 

If to Borrower, at:

 

 

 

 

 

Apex Silver Mines Limited

 

 

1700 Lincoln Street, Suite 3050

 

 

Denver, Colorado  80203

 

 

Facsimile:  (303) 839-5907

 

 

Attn:

Chief Financial Officer

 

 

 

 

 

Copy:

Cleary Gottlieb Steen & Hamilton LLP

 

 

 

One Liberty Plaza

 

 

 

New York, NY 10006

 

 

 

Attention: Richard S. Lincer, Sean A. O’Neal

 

 

D-1

--------------------------------------------------------------------------------